CONSUMERS ENERGY COMPANY
$50,000,000 2.60% First Mortgage Bonds due 2015
$100,000,000 3.21% First Mortgage Bonds due 2017
$100,000,000 3.77% First Mortgage Bonds due 2020
$50,000,000 4.97% First Mortgage Bonds due 2040



--------------------------------------------------------------------------------



Bond Purchase Agreement



--------------------------------------------------------------------------------



Dated as of September 27, 2010

Table of Contents

Page

     
Section 1.
Section 2.
Section 2.1.
Section 2.2.
Section 3.
Section 4.
Section 4.1.
Section 4.2.
Section 4.3.
Section 4.4.
Section 4.5.
Section 4.6.
Section 4.7.
Section 4.8.
Section 4.9.
Section 4.10.
Section 4.11.
Section 4.12.
Section 4.13.
Section 4.14.
Section 5.
Section 5.1.
Section 5.2.
Section 5.3.
Section 5.4.
Section 5.5.
Section 5.6.
Section 5.7.
Section 5.8.
Section 5.9.
Section 5.10.
Section 5.11.
Section 5.12.
Section 5.13.
Section 5.14.
Section 5.15.
Section 5.16.
Section 5.17.
Section 5.18.
Section 5.19.
Section 6.
Section 6.1.
Section 6.2.
Section 7.
Section 7.1.
Section 7.2.
Section 7.3.
Section 8.
Section 9.
Section 10.
Section 10.1.
Section 10.2.
Section 11.
Section 12.
Section 12.1.
Section 12.2.
Section 12.3.
Section 12.4.
Section 13.
Section 14.
Section 15.
Section 16.
Section 17.
Section 17.1.
Section 17.2.
Section 17.3.
Section 17.4.
Section 17.5.
Section 17.6.
Section 17.7.
Section 17.8.
  Authorization of Bonds
Sale and Purchase of Bonds; Security for the Bonds
Sale and Purchase of Bonds
Security for the Bonds
Execution; Closing
Conditions to Closing
Representations and Warranties
Performance; No Default
Compliance Certificates
Opinions of Counsel
Purchase Permitted By Applicable Law, Etc.
Sale of Bonds
Payment of Special Counsel Fees
Private Placement Numbers
Changes in Corporate Structure
Funding Instructions
Indenture Matters
Federal Energy Regulatory Commission Authorization
Consent of Holders of Other Securities
Proceedings and Documents
Representations and Warranties of the Company
Organization; Power and Authority
Authorization, Etc.
Disclosure
Organization and Ownership of Shares of Subsidiaries; Affiliates
Financial Statements; Material Liabilities
Compliance with Laws, Other Instruments, Etc.
Governmental Authorizations, Etc.
Litigation; Observance of Agreements, Statutes and Orders
Taxes
Title to Property; Leases
Licenses, Permits, Etc.
Compliance with ERISA
Private Offering by the Company
Use of Proceeds; Margin Regulations
Indebtedness
Foreign Assets Control Regulations, Etc.
Status under Certain Statutes
Environmental Matters
Indenture Matters
Representations of the Purchasers
Purchase for Investment
Source of Funds
Information as to the Company
Financial and Business Information
Officer’s Certificate
Visitation
Form of Supplemental Indenture
Payments on Bonds
Expenses, Etc.
Transaction Expenses
Survival
Survival of Representations and Warranties; Entire Agreement
Amendment and Waiver
Requirements
Solicitation of Holders
Binding Effect, Etc.
Bonds Held by Company, Etc.
Notices
Reproduction of Documents
Confidential Information
Substitution of Purchaser
Miscellaneous
Successors and Assigns
Payments Due on Non-Business Days
Accounting Terms
Severability
Construction, Etc.
Counterparts
Governing Law
Jurisdiction and Process; Waiver of Jury Trial

         
Schedule A
Schedule B
Schedule 5.3
Schedule 5.4
Schedule 5.5
Schedule 5.15
Exhibit 2.2
Exhibit 4.4(a)
Exhibit 4.4(b)
  —
—
—
—
—
—
—
—
—   Information Relating to Purchasers
Defined Terms
Disclosure Materials
Subsidiaries of the Company and Ownership of Subsidiary Stock
Financial Statements
Existing Indebtedness
Form of Supplemental Indenture (Including Form of Bonds)
Form of Opinion of Counsel for the Company
Form of Opinion of Special Counsel for the Purchasers

Consumers Energy Company
One Energy Plaza
Jackson, Michigan 49201
$50,000,000 2.60% First Mortgage Bonds due 2015
$100,000,000 3.21% First Mortgage Bonds due 2017
$100,000,000 3.77% First Mortgage Bonds due 2020
$50,000,000 4.97% First Mortgage Bonds due 2040

Dated as of September 27, 2010

To Each of the Purchasers Listed in Schedule A:

Ladies and Gentlemen:

Consumers Energy Company, a Michigan corporation (the “Company”), agrees with
each of the purchasers whose names appear at the end of this Agreement (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:

Section 1. Authorization of Bonds. The Company has authorized the issue and sale
of $50,000,000 aggregate principal amount of its 2.60% First Mortgage Bonds due
2015 (the “2015 Bonds”), $100,000,000 aggregate principal amount of its 3.21%
First Mortgage Bonds due 2017 (the “2017 Bonds”), $100,000,000 aggregate
principal amount of its 3.77% First Mortgage Bonds due 2020 (the “2020 Bonds”)
and $50,000,000 aggregate principal amount of its 4.97% First Mortgage Bonds due
2040 (the “2040 Bonds” and, together with the 2015 Bonds, the 2017 Bonds and the
2020 Bonds, the “Bonds”, all such terms to include any bonds issued in
substitution therefor pursuant to the Indenture) on the terms and conditions set
forth in this Agreement. Capitalized terms used in this Agreement are defined or
otherwise cross-referenced in Schedule B. References to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement. References to a “Section” are, unless otherwise specified, to
a Section of this Agreement.

Section 2. Sale and Purchase of Bonds; Security for the Bonds.

Section 2.1. Sale and Purchase of Bonds. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser, and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Bonds in the respective principal amounts specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations under this Agreement are several and
not joint obligations, and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
under this Agreement.

Section 2.2. Security for the Bonds. The Bonds are to be issued under and
secured by that certain Indenture dated as of September 1, 1945 between the
Company and The Bank of New York Mellon (ultimate successor to City Bank Farmers
Trust Company), as trustee (the “Trustee”), as supplemented and amended by
various supplemental indentures and as to be supplemented by the 113th
Supplemental Indenture, to be dated as of the Closing Date (the “Supplemental
Indenture”), which will be substantially in the form attached to this Agreement
as Exhibit 2.2, establishing the terms of the Bonds (as so supplemented, the
“Indenture”). The Bonds shall be substantially in the form set out in
Exhibit 2.2.

The Bonds will be dated the Closing Date, will bear interest from and including
the Closing Date and will be in denominations of $100,000 or any integral
multiple thereof. Interest on the Bonds will be computed on the basis of a
360-day year consisting of twelve 30-day months. The 2015 Bonds will bear
interest at a rate of 2.60% per year, the 2017 Bonds will bear interest at a
rate of 3.21% per year, the 2020 Bonds will bear interest at a rate of 3.77% per
year, and the 2040 Bonds will bear interest at a rate of 4.97% per year, in each
case payable semi-annually in arrears on April 15 and October 15 of each year,
commencing on April 15, 2011, and at the date of maturity. The Bonds will bear
interest on overdue principal and (to the extent permitted by law) overdue
installments of interest at the rate set forth in the Indenture. The 2015 Bonds
will mature on October 15, 2015, the 2017 Bonds will mature on October 15, 2017,
the 2020 Bonds will mature on October 15, 2020, and the 2040 Bonds will mature
on October 15, 2040.

The Indenture creates and will create a direct first Lien on and a first
security interest in the property and property rights of the Company described
in the Indenture as being subjected to the Lien of the Indenture (subject to
such exceptions as are permitted under the Indenture), except such property and
property rights as may have been released from the Lien of the Indenture in
accordance with the terms of the Indenture.

Section 3. Execution; Closing. The execution and delivery of this Agreement will
be made at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway,
New York, NY 10036-4039, on the date first set forth above (the “Execution
Date”). The sale and purchase of the Bonds to be purchased by each Purchaser
shall occur at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1540
Broadway, New York, NY 10036-4039, at 10:00 a.m., New York City time, at a
closing (the “Closing”) on October 15, 2010 or on such other Business Day on or
prior to such date as may be agreed upon by the Company and the Purchasers. At
the Closing the Company shall cause to be duly executed, authenticated and
delivered to each Purchaser the Bonds to be purchased by such Purchaser in the
form of a single Bond in respect of the 2015 Bonds, a single Bond in respect of
the 2017 Bonds, a single Bond in respect of the 2020 Bonds and a single Bond in
respect of the 2040 Bonds (or, in each case, such greater number of Bonds in
denominations of at least $100,000 as such Purchaser may request) dated the
Closing Date and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds to the account specified by the Company
in accordance with Section 4.10. If at the Closing the Company shall fail to
tender such Bonds to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s reasonable satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
non-fulfillment. If at the Closing any Purchaser shall fail to purchase any
Bonds that it is obligated to purchase under this Agreement, then another
Institutional Investor approved by the Company may purchase the Bonds scheduled
to be purchased by the defaulting Purchaser at the Closing; provided, however,
that no such replacement of a defaulting Purchaser shall be deemed to waive any
rights or remedies that the Company may have against such defaulting Purchaser
by reason of such failure.

Section 4. Conditions to Closing. Each Purchaser’s obligation to execute and
deliver this Agreement on the Execution Date, and each Purchaser’s obligation to
purchase and pay for the Bonds to be sold to such Purchaser at the Closing, is
subject to the fulfillment to such Purchaser’s reasonable satisfaction, prior to
or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made on the Execution
Date and at the time of the Closing (except with respect to representations and
warranties made as of a specific date, in which case they shall be correct as of
such date).

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement and the
Indenture required to be performed or complied with by it prior to or at the
Closing, and, after giving effect to the issue and sale of the Bonds (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary, if applicable, shall have entered into any transaction since
the date of the Memorandum that would have been prohibited by the Indenture.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Section 4.1, Section 4.2, Section 4.9 and Section 4.11 have been
fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the Closing Date,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Bonds,
the Indenture and this Agreement.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance reasonably satisfactory to such Purchaser, dated the Closing
Date, (a) from Shelley J. Ruckman, Assistant General Counsel of the Company,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated by this Agreement as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs such
counsel to deliver such opinion to the Purchasers) and (b) from Pillsbury
Winthrop Shaw Pittman LLP, the Purchasers’ special counsel in connection with
such transactions, covering the matters set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the Closing Date,
such Purchaser’s purchase of Bonds shall (a) be permitted by the laws and
regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the Execution
Date. If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

Section 4.6. Sale of Bonds. Contemporaneously with the Closing, the Company
shall sell to each Purchaser, and each Purchaser shall purchase, the Bonds to be
purchased by such Purchaser at the Closing as specified in Schedule A.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 10.1, the Company shall have paid on or before the Execution Date and
the Closing Date the fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least five Business Days prior to the
Execution Date and the Closing Date, respectively.

Section 4.8. Private Placement Numbers. Private Placement Numbers issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Bonds.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation, changed its organizational structure (as a
corporation) or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
Closing Date, each Purchaser shall have received written instructions signed by
a Responsible Officer on letterhead of the Company setting forth the wiring
instructions specified in Section 3, including (a) the name and address of the
transferee bank, (b) such transferee bank’s ABA number and (c) the account name
and number into which the purchase price for the Bonds is to be deposited.

Section 4.11. Indenture Matters. The Company shall have furnished to the Trustee
the resolutions, certificates and other documentation (and cash, if any)
required to be delivered prior to or upon the issuance of the Bonds pursuant to
the provisions of the Indenture. The Company shall have duly executed the Bonds
and shall have requested the Trustee to authenticate, and the Trustee shall have
duly authenticated, the Bonds pursuant to the Indenture. The Company shall be
able to comply with all other conditions with respect to the authentication of
the Bonds imposed by the Indenture. The Company shall have furnished to such
Purchaser a copy of the Supplemental Indenture duly authorized, executed and
delivered by the Company and the Trustee. The Company shall: (i) within 10 days
after the Closing Date, deliver the Supplemental Indenture in recordable form to
the appropriate real estate recording office in all jurisdictions specified in
the Supplemental Indenture for recording and deliver to the office of the
Secretary of State of the State of Michigan a UCC-1 financing statement relating
to the Supplemental Indenture for filing in such office; and (ii) within 25 days
after the Closing Date, deliver to such Purchaser a certificate signed by a
Responsible Officer certifying that the actions required by the foregoing clause
(i) have been taken. The Company shall further provide such Purchaser, as soon
as it is available, a copy of the related opinion of counsel contemplated by
Section 7.11(i) of the Indenture. To the extent not covered in the opinion
described in the previous sentence, the Company shall also provide such
Purchaser, concurrently with the furnishing of such opinion, a list of the
recording information for all such filings.

Section 4.12. Federal Energy Regulatory Commission Authorization. An appropriate
order shall have been entered by the Federal Energy Regulatory Commission under
the Federal Power Act authorizing the issuance and sale of the Bonds, and such
order shall be in full force and effect.

Section 4.13. Consent of Holders of Other Securities. Any consents or approvals
required to be obtained from any holder or holders of any outstanding Security
of the Company and any amendments of agreements pursuant to which any Securities
may have been issued that shall be necessary to permit the consummation of the
transactions contemplated by this Agreement shall have been obtained, and all
such consents, approvals or amendments shall be reasonably satisfactory in form
and substance to such Purchaser and such Purchaser’s special counsel.

Section 4.14. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

Section 5. Representations and Warranties of the Company. The Company represents
and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Indenture and
the Bonds and to perform the provisions of this Agreement, the Indenture and the
Bonds.

Section 5.2. Authorization, Etc. This Agreement, the Indenture and the Bonds
have been duly authorized by all necessary corporate action on the part of the
Company, and this Agreement constitutes, and upon execution, authentication and
delivery thereof each of the Indenture and each Bond will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agents, Deutsche Bank
Securities Inc., UBS Securities LLC, Banc of America Securities LLC, Barclays
Capital Inc. and SunTrust Robinson Humphrey, Inc. (the “Agents”), has delivered
to each Purchaser a copy of the Private Placement Memorandum captioned
“Consumers Energy Company $300,000,000 First Mortgage Bonds due 2015 to 2020”
(the “Memorandum”) relating to the transactions contemplated by this Agreement.
The Memorandum fairly describes, in all Material respects, the general nature of
the business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated by this Agreement and identified in Schedule 5.3,
and the financial statements listed in Schedule 5.5, in each case, delivered to
each Purchaser prior to the Execution Date (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2009, there has been no change in
the financial condition, operations, business or properties of the Company or
any Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and (ii) the Company’s directors and
senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction (other than this Agreement, any agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries filed with the SEC listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all Material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule 5.5 and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Indenture and the
Bonds will not (a) contravene, result in any breach of, constitute a default
under, or result in the creation of any Lien (other than the Lien created by the
Indenture) in respect of any property of the Company or any Subsidiary under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, organizational document (including, without limitation, corporate charter
or bylaws), or any other Material agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
its respective properties may be bound or affected, (b) conflict with or result
in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority (other than an appropriate order entered by the Federal Energy
Regulatory Commission under the Federal Power Act authorizing the issuance and
sale of the Bonds, which order has been obtained by the Company and shall be in
full force and effect as of the Closing) is required in connection with the
execution, delivery or performance by the Company of this Agreement, the
Indenture or the Bonds, except such as have been obtained or may be required
under state securities or blue sky laws or as contemplated by Section 4.11.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) Except as disclosed in the Disclosure Documents, there are no actions,
suits, investigations or proceedings pending or, to the knowledge of the
Company, threatened against the Company or any Subsidiary or any property of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) Except as disclosed in the Disclosure Documents, neither the Company nor any
Subsidiary is in default under any term of any agreement or instrument to which
it is a party or by which it is bound, or any order, judgment, decree or ruling
of any court, arbitrator or Governmental Authority or is in violation of any
applicable law, ordinance, rule or regulation (including, without limitation,
Environmental Laws or the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate. The federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2008.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title, rights of way, easements and/or leasehold interests
in or to their respective properties that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by the Indenture. All leases, rights of way, easements and
leasehold interests that individually or in the aggregate are Material are valid
and subsisting and are in full force and effect in all Material respects. With
respect to the real property described in the Indenture, the Company is not
subject to any mortgage, deed of trust or like Lien instrument other than the
Indenture and Liens permitted under the Indenture.

Section 5.11. Licenses, Permits, Etc.

(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b) To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

Section 5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan (and any predecessor Plan) in compliance with all applicable laws except
for such instances of non-compliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
of ERISA or Title IV of ERISA or the penalty or excise tax provisions of the
Code relating to employee benefit plans (as defined in Section 3 of ERISA), and
no event, transaction or condition has occurred or exists that could reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I of ERISA or Title IV of ERISA or to such penalty or excise
tax provisions or to Section 401(a)(29) of the Code or Section 412 of the Code
or Section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate Material.

(b) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 of ERISA or Section 4204 of ERISA in respect of Multiemployer Plans
that individually or in the aggregate are Material.

(c) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of the Company and its Subsidiaries is not expected
to have a Material Adverse Effect.

(d) The execution and delivery of this Agreement and the Indenture and the
issuance, sale and delivery of the Bonds will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which a tax could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.
The representation by the Company to each Purchaser in the first sentence of
this Section 5.12(d) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds
used to pay the purchase price of the Bonds to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Bonds or any similar Securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any Person other than the Purchasers and
not more than 80 other Institutional Investors, each of which has been offered
the Bonds at a private sale for investment. Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Bonds to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any state securities
or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Bonds as set forth on page 1 of the Memorandum. No
part of the proceeds from the sale of the Bonds will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). As used in this
Section 5.14, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.

Section 5.15. Indebtedness.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
June 30, 2010 (including a description of the principal amount outstanding and
collateral therefor, if any, and Guaranty thereof, if any). Neither the Company
nor any Subsidiary is in default, and no waiver of default is currently in
effect, in the payment of any principal or interest on any Indebtedness of the
Company or such Subsidiary, and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) Neither the Company nor any Subsidiary has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or acquired after the Execution Date, to be
subject to a Lien not prohibited by the Indenture.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, without limitation, its charter or other organizational
document) that limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the sale of the Bonds by the Company nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of Executive Order No. 13,224
of September 23, 2001, Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 U.S. Fed. Reg.
49079 (2001), as amended, or (ii) engages in any dealings or transactions, or is
otherwise associated, with any such Person. The Company and its Subsidiaries are
in compliance, in all Material respects, with the USA Patriot Act.

(c) No part of the proceeds from the sale of the Bonds will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such United States Foreign Corrupt Practices Act of 1977, as amended, applies to
the Company.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Company nor any Subsidiary is subject to regulation
under the ICC Termination Act of 1995, as amended.

Section 5.18. Environmental Matters. Except as disclosed in the Disclosure
Documents:

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts that would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.19. Indenture Matters. None of the execution or delivery of this
Agreement, the Indenture or the Bonds or the consummation of the transactions
contemplated by this Agreement, the Indenture or the Bonds, including the
issuance, sale or delivery of the Bonds, will require the qualification of the
Indenture under the Trust Indenture Act. The Company has good and marketable
title to all its important properties described in the Memorandum and to
substantially all other real estate and property specifically described in the
Indenture as subject to the Lien of the Indenture except (a) that released or
retired in accordance with the provisions of the Indenture, (b) leased offices,
garages and service buildings, (c) certain electric substations and gas
regulator stations and other facilities erected on sites under leases,
easements, permits or contractual arrangements, (d) certain pollution control
facilities, which are subject to security interests granted to various
municipalities and economic development corporations under installment sales
contracts, (e) as to electric and gas transmission and distribution lines, many
of such properties are constructed on rights-of-way by virtue of franchises or
pursuant to easements only, and (f) as to certain gas storage fields, the
Company’s interest in certain of the gas rights and rights of storage and other
rights incidental thereto are in the nature of an easement or leasehold interest
only. As of the Closing Date, the Indenture will constitute, as security for the
Bonds, a valid direct first mortgage Lien on the real estate, property and
franchises, subject only to excepted encumbrances as defined in the Indenture
and except as otherwise expressly stated in the Indenture and subject to
Michigan Compiled Laws Annotated Section 324.20138, which provides under certain
circumstances for the creation of priority Liens on property of the Company in
favor of the State of Michigan covering reimbursement for any expense incurred
in a response activity under the Michigan Environmental Response Act. The
Indenture is effective to create the Lien intended to be created by the
Indenture. Real estate, property or franchises in the State of Michigan
described in the Indenture acquired after the Closing by the Company will become
subject to the Lien of the Indenture, at the time of acquisition, subject to
Liens existing thereon at the time of acquisition, and subject to excepted
encumbrances, and subject to any necessary filing and recording before the
intervention of any Lien not expressly excepted thereby, and subject to the
qualification above with respect to the enforceability of the Indenture. The
Bonds and all other obligations under this Agreement will be direct and secured
obligations of the Company ranking pari passu as against the assets of the
Company subject to the Lien of the Indenture with all other present and future
first mortgage bonds of the Company issued and outstanding under the Indenture.

Section 6. Representations of the Purchasers.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
(a) it is an “accredited investor” within the meaning of Rule 501(a)(1), (3) or
(7) under the Securities Act and (b) it is purchasing the Bonds for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Bonds have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Bonds
under the Securities Act or to list the Bonds on any national securities
exchange.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Bonds to be purchased by such Purchaser under this Agreement:

(a) the Source is an “insurance company general account” (within the meaning of
PTE 95-60) in respect of which the reserves and liabilities (as defined by the
annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile;

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account;

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of PTE 91-38, and, except as disclosed by such Purchaser to
the Company in writing pursuant to this Section 6.2(c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund;

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and Part I(g) of the QPAM
Exemption are satisfied, as of the last day of its most recent calendar quarter,
(x) such QPAM does not own a 10% or more interest in the Company and (y) no
Person controlling or controlled by the QPAM (applying the definition of
“control” in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such Person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this Section 6.2(d);

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of the INHAM Exemption) managed by an “in-house asset manager” or
“INHAM” (within the meaning of Part IV of the INHAM Exemption), the conditions
of Part I(a), Part I(g) and Part I(h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this Section 6.2(e);

(f) the Source is a governmental plan;

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this Section 6.2(g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

Section 7. Information as to the Company.

Section 7.1. Financial and Business Information. The Company shall deliver to
each Holder that is an Institutional Investor:

(a) Quarterly Statements — within 55 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), a copy of:

(i) an unaudited consolidated balance sheet of the Company and its Subsidiaries
as of the end of such quarter; and

(ii) unaudited consolidated statements of income, changes in stockholder’s
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all Material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a), provided, further, that the Company
shall be deemed to have made such delivery of such Quarterly Report on Form 10-Q
if it shall have timely made such Quarterly Report on Form 10-Q available on
“EDGAR” or available on the web site of its parent company on the worldwide web
(at the Execution Date located at: http//www.cmsenergy.com) (such availability
thereof being referred to as “Electronic Delivery”);

(b) Annual Statements — within 75 days after the end of each fiscal year of the
Company, a copy of:

(i) a consolidated balance sheet of the Company and its Subsidiaries as of the
end of such year; and

(ii) consolidated statements of income, changes in stockholder’s equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of an independent registered public accounting
firm of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accounting firm in connection with such financial statements
has been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Securities Exchange Act of 1934, as amended from time to time)
prepared in accordance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(b), provided,
further, that the Company shall be deemed to have made such delivery of such
Annual Report on Form 10-K if it shall have timely made Electronic Delivery
thereof;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice, proxy statement or
similar document sent by the Company or any Subsidiary to its principal lending
banks (excluding information sent to such principal lending banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public securities
holders generally, provided that the Company shall be deemed to have made such
delivery if it shall have timely made Electronic Delivery, and (ii) each regular
or periodic report, each registration statement (without exhibits except as
expressly requested by such Holder), each prospectus and all amendments thereto
filed by the Company or any Subsidiary with the SEC and all press releases and
other statements made available generally by the Company or any Subsidiary to
the public concerning developments that are Material, provided that the Company
shall be deemed to have made such delivery if it shall have timely made
Electronic Delivery;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Senior Financial Officer or any other officer of the
Company with responsibility for the administration of the relevant portion of
the Indenture becoming aware of the existence of any Default or Event of Default
or that any Person has given any notice or taken any action with respect to a
claimed Default under the Indenture, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Execution Date;

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I of ERISA
or Title IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I of ERISA or Title IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(g) Certain Notices Under the Indenture — true, correct and complete copies of
any notices delivered by the Company directly to any holder of first mortgage
bonds pursuant to the terms and provisions of the Indenture; and

(h) Requested Information — with reasonable promptness, such other Material data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations under this
Agreement, the Indenture and the Bonds as from time to time may be reasonably
requested by any such Holder, including, without limitation, such information as
is required by Rule 144A under the Securities Act to be delivered to any
prospective transferee of the Bonds.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Holder pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by
a certificate of a Senior Financial Officer setting forth a statement that such
Senior Financial Officer has reviewed the relevant terms of this Agreement and
the Indenture and has made, or caused to be made, under his or her supervision,
a review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
Holder (which may be effected by separate concurrent electronic delivery
thereof)).

Section 7.3. Visitation. The Company shall permit the representatives of each
Holder that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s Senior Financial
Officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent registered public accounting firm, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent registered public accounting firm (and by this
provision the Company authorizes said accounting firm to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

(c) Confidentiality — notwithstanding the foregoing provisions of this
Section 7.3, the Company shall not be obligated to permit any such Holder to so
visit, discuss, inspect, examine or make copies and extracts unless such Holder
shall have executed a confidentiality agreement in form and substance reasonably
satisfactory to the Company (it being understood that the provisions of
Section 15 shall constitute provisions reasonably satisfactory for this
purpose).

Section 8. Form of Supplemental Indenture. Each Purchaser, by its purchase of
the Bonds to be sold to such Purchaser at the Closing, consents and agrees to
the form and content of the Supplemental Indenture.

Section 9. Payments on Bonds. So long as any Purchaser or its nominee shall be a
Holder, and notwithstanding anything contained in the Indenture or such Holder’s
Bond(s) to the contrary, the Company will pay or cause to be paid all sums
becoming due on such Bond(s) for principal, premium, if any, and interest by the
method and at the address specified for such purpose below such Purchaser’s name
in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Bond(s) or the
making of any notation thereon, except that upon written request of the Company
made concurrently with or reasonably promptly after payment or prepayment in
full of any Bond, such Purchaser shall surrender such Bond for cancellation,
reasonably promptly after any such request, to the Trustee at the place of
payment designated pursuant to the Indenture. Prior to any sale or other
disposition of any Bond held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Bond to
the Company or the Trustee in exchange for a new Bond or Bonds pursuant to the
Indenture. The Company will afford the benefits of this Section 9 to any
Institutional Investor that is the direct or indirect transferee of any Bond
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Bond as the Purchasers have made in this Section 9.

Section 10. Expenses, Etc.

Section 10.1. Transaction Expenses. Whether or not the transactions contemplated
by this Agreement are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other Holder in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Indenture or the Bonds (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Indenture or the Bonds
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Indenture or
the Bonds, or by reason of being a Holder; (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated by this Agreement, the
Indenture and the Bonds; and (c) the cost of obtaining Private Placement Numbers
issued by Standard & Poor’s CUSIP Service Bureau for the Bonds. The Company will
pay, and will save each Purchaser and each other Holder harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other Holder in connection
with its purchase of the Bonds). Notwithstanding the foregoing, the Company
shall not be required to pay any costs or expenses of a Purchaser if such
Purchaser shall have failed to purchase any Bonds that it is obligated to
purchase under this Agreement.

Section 10.2. Survival. The obligations of the Company under this Section 10
will survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of this Agreement, the Indenture or the Bonds, and the
termination of this Agreement.

Section 11. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement, the Indenture and the Bonds, the
purchase or transfer by any Purchaser of any Bond or portion thereof or interest
therein and the payment of any Bond, and may be relied upon by any subsequent
Holder, regardless of any investigation made at any time by or on behalf of such
Purchaser or any other Holder. All statements contained in any certificate or
other instrument delivered by or on behalf of the Company pursuant to this
Agreement or the Indenture shall be deemed representations and warranties of the
Company, as of the date made, under this Agreement. Subject to the preceding
sentence, this Agreement, the Indenture and the Bonds embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter of this
Agreement.

Section 12. Amendment and Waiver.

Section 12.1. Requirements. In addition to and not in limitation of any rights
of a Holder to amend or waive any provision of the Indenture or to consent to an
amendment or waiver of the Indenture in accordance with the terms of the
Indenture, this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Section 1, Section 2,
Section 3, Section 4, Section 5, Section 6 or Section 16, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of each Holder affected thereby, (i) change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or premium,
if any, on, the Bonds, (ii) change the percentage of the principal amount of the
Bonds the Holders of which are required to consent to any such amendment or
waiver or (iii) amend any of Section 12 or Section 15.

Section 12.2. Solicitation of Holders.

(a) Solicitation. The Company will provide each Holder (irrespective of the
amount of Bonds then owned by it) with sufficient information, sufficiently far
in advance of the date a decision is required, to enable such Holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions of this Agreement, the Indenture
or the Bonds. The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 12 to each Holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite
percentage of Holders.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any Holder
as consideration for or as an inducement to the entering into by any Holder of
any waiver or amendment of any of the terms and provisions of this Agreement or
the Indenture unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Holder then outstanding even if (in all cases except for
the payment solely of a consent fee) such Holder did not consent to such waiver
or amendment.

Section 12.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 12 applies equally to all Holders and is binding upon
them and upon each future Holder and upon the Company without regard to whether
any Bond has been marked to indicate such amendment or waiver. No such amendment
or waiver will extend to or affect any obligation, covenant, agreement, Default
or Event of Default not expressly amended or waived or impair any right
consequent thereon. No course of dealing between the Company and any Holder nor
any delay in exercising any rights under this Agreement, the Indenture or any
Bond shall operate as a waiver of any rights of any Holder. As used herein, the
term “this Agreement” and references thereto shall mean this Agreement as it may
from time to time be amended or supplemented.

Section 12.4. Bonds Held by Company, Etc. Solely for the purpose of determining
whether the Holders of the requisite percentage of the aggregate principal
amount of Bonds then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, or have directed the taking of any
action provided in this Agreement to be taken upon the direction of the Holders
of a specified percentage of the aggregate principal amount of Bonds then
outstanding, Bonds directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

Section 13. Notices. All notices and communications provided for under this
Agreement shall be in writing and sent (a) by telefacsimile if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (b) by registered or certified mail with
return receipt requested (postage prepaid) or (c) by a recognized overnight
delivery service (charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing;

(ii) if to any other Holder, to such Holder at such address as such Holder shall
have specified to the Company in writing;

(iii) if to the Company, to the Company at Consumers Energy Company, One Energy
Plaza, Jackson, Michigan 49201, Attention: Treasurer, or at such other address
as the Company shall have specified to the Holders in writing; or

(iv) if to the Trustee, to the Trustee at The Bank of New York Mellon, 101
Barclay Street, New York, New York 10286, or at such other address as the
Trustee shall have specified to the Holders in writing.

Notices under this Section 13 will be deemed given only when actually received.

Section 14. Reproduction of Documents. This Agreement, the Indenture and all
documents relating to this Agreement and the Indenture, including, without
limitation, (a) consents, waivers and modifications that may be executed after
the Execution Date, (b) documents received by any Purchaser at the Closing
(except the Bonds themselves), and (c) financial statements, certificates and
other information previously or furnished to any Purchaser after the Execution
Date, may be reproduced by such Purchaser by any photographic, photostatic,
electronic, digital, microfilm, microcard or other similar process and such
Purchaser may destroy any original document so reproduced. The Company agrees
and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 14 shall not prohibit the Company or any Holder from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

Section 15. Confidential Information. For the purposes of this Section 15,
“Confidential Information” means information delivered (either orally or in
writing) to any Purchaser by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, trustees, officers,
employees, agents, attorneys and Affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Bonds), (ii) its financial advisors and other professional advisors or any other
Holder who agree to hold confidential the Confidential Information substantially
in accordance with the terms of this Section 15, (iii) any Institutional
Investor to which it sells or offers to sell such Bond or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 15), (iv) any Person from which it offers to purchase any Security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 15),
(v) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vi) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (vii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Bonds, the Indenture and this Agreement. Any Holder (and any
employee, representative or other agent of such Holder) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to the taxpayer relating to such tax treatment
and tax structure. The authorization in the immediately preceding sentence is
not intended to permit, and does not permit, disclosure of any information not
related to the tax treatment or tax structure of the transaction, including, for
example, the identities of participants or potential participants and any
Confidential Information regarding the operations or finances of the Company and
its Subsidiaries. Each Holder, by its acceptance of a Bond, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 15
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any Holder of information required to
be delivered to such Holder under this Agreement or requested by such Holder
(other than a Holder that is a party to this Agreement or its nominee), such
Holder will enter into an agreement with the Company embodying the provisions of
this Section 15.

Section 16. Substitution of Purchaser. Each Purchaser shall have the right to
substitute any one of its Affiliates as the purchaser of the Bonds that it has
agreed to purchase pursuant to this Agreement, by written notice to the Company,
which notice shall be signed by both such Purchaser and such Affiliate, shall
contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 16)
shall be deemed to refer to such Affiliate in lieu of such original Purchaser.
In the event that such Affiliate is so substituted as a Purchaser under this
Agreement and such Affiliate thereafter transfers to such original Purchaser all
of the Bonds then held by such Affiliate, upon receipt by the Company of notice
of such transfer, any reference to such Affiliate as a “Purchaser” in this
Agreement (other than in this Section 16) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original Holder under this
Agreement.

Section 17. Miscellaneous.

Section 17.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties to this
Agreement bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent Holder) whether so
expressed or not.

Section 17.2. Payments Due on Non-Business Days. Anything in this Agreement, the
Indenture or the Bonds to the contrary notwithstanding, any payment of principal
of or premium or interest on any Bond that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Bond is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

Section 17.3. Accounting Terms. All accounting terms used in this Agreement that
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided in
this Agreement, (a) all computations made pursuant to this Agreement shall be
made in accordance with GAAP and (b) all financial statements shall be prepared
in accordance with GAAP.

Section 17.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall (to the full extent
permitted by law) not invalidate or render unenforceable such provision in any
other jurisdiction. No right, power or remedy conferred by this Agreement upon
any Holder shall be exclusive of any other right, power or remedy referred to in
this Agreement or now or after the Execution Date available at law, in equity,
by statute or otherwise.

Section 17.5. Construction, Etc. Each covenant contained in this Agreement shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained in this Agreement, so that compliance with any one
covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant. Where any provision in this Agreement
refers to action to be taken by any Person, or that such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person. For the avoidance of doubt, all Schedules
and Exhibits attached to this Agreement shall be deemed to be a part of this
Agreement. The term “property” or “properties” means, unless otherwise
specifically limited, real or personal property of any kind, tangible or
intangible, choate or inchoate.

Section 17.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies of
this Agreement, each signed by less than all, but together signed by all, of the
parties to this Agreement.

Section 17.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 17.8. Jurisdiction and Process; Waiver of Jury Trial.

(a) Each of the Company and each Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement. To the fullest extent permitted by
applicable law, each of the Company and each Purchaser irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or after the Execution Date have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) The Company consents to process being served by or on behalf of any Holder
in any suit, action or proceeding of the nature referred to in Section 17.8(a)
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, return receipt requested, to it at its
address specified in Section 13 or at such other address of which such Holder
shall then have been notified pursuant to said Section 13. The Company agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices under
this Agreement shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 17.8 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against the Company in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(d) The parties to this Agreement hereby waive trial by jury in any action
brought on or with respect to this Agreement or any other document executed in
connection with this Agreement.

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

Very truly yours,

CONSUMERS ENERGY COMPANY

By: /s/ Thomas J. Webb
Name: Thomas J. Webb
Title: Executive Vice President and Chief Financial Officer


1

This Agreement is hereby accepted and agreed to as of the date thereof.

AXA EQUITABLE LIFE INSURANCE COMPANY

By: /s/ Amy Judd
Name: Amy Judd
Title: Investment Officer


2

This Agreement is hereby accepted and agreed to as of the date thereof.

MONY LIFE INSURANCE COMPANY

By: /s/ Amy Judd
Name: Amy Judd
Title: Investment Officer


3

This Agreement is hereby accepted and agreed to as of the date thereof.

ALLSTATE LIFE INSURANCE COMPANY

By: /s/ Breege A. Farrell
Name: Breege A. Farrell

By: /s/ Jerry D. Zinkula
Name: Jerry D. Zinkula

Authorized Signatories

4

This Agreement is hereby accepted and agreed to as of the date thereof.

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

By: /s/ Breege A. Farrell
Name: Breege A. Farrell

By: /s/ Jerry D. Zinkula
Name: Jerry D. Zinkula

Authorized Signatories

5

This Agreement is hereby accepted and agreed to as of the date thereof.

AMERICAN HERITAGE LIFE INSURANCE COMPANY

By: /s/ Breege A. Farrell
Name: Breege A. Farrell

By: /s/ Jerry D. Zinkula
Name: Jerry D. Zinkula

Authorized Signatories

6

This Agreement is hereby accepted and agreed to as of the date thereof.

AVIVA LIFE AND ANNUITY COMPANY

By: Aviva Investors North America, Inc.,

Its authorized attorney-in-fact

By: /s/ Roger D. Fors
Name: Roger D. Fors
Title: VP-Private Fixed Income


7

This Agreement is hereby accepted and agreed to as of the date thereof.

COLUMBUS LIFE INSURANCE COMPANY

By: /s/ James J. Vance
Name: James J. Vance
Title: Vice President


By: /s/ Jonathan D. Niemeyer
Name: Jonathan D. Niemeyer
Title: Senior Vice President


8

This Agreement is hereby accepted and agreed to as of the date thereof.

INTEGRITY LIFE INSURANCE COMPANY

By: /s/ James J. Vance
Name: James J. Vance
Title: Vice President


By: /s/ Richard K. Taulbee
Name: Richard K. Taulbee
Title: Vice President


9

This Agreement is hereby accepted and agreed to as of the date thereof.

THE LAFAYETTE LIFE INSURANCE COMPANY

By: /s/ Michael F. Donahue
Name: Michael F. Donahue
Title: Vice President


By: /s/ Richard J. Rudman
Name: Richard J. Rudman
Title: Vice President
Attest: /s/ Deborah J. Vargo
Name: Deborah J. Vargo
Title: Senior Vice President, General Counsel, and Corporate Secretary

10

This Agreement is hereby accepted and agreed to as of the date thereof.

NATIONAL INTEGRITY LIFE INSURANCE COMPANY

By: /s/ James J. Vance
Name: James J. Vance
Title: Vice President


By: /s/ Richard K. Taulbee
Name: Richard K. Taulbee
Title: Vice President


11

This Agreement is hereby accepted and agreed to as of the date thereof.

THE WESTERN AND SOUTHERN LIFE INSURANCE COMPANY

By: /s/ James J. Vance
Name: James J. Vance
Title: Vice President


By: /s/ Jonathan D. Niemeyer
Name: Jonathan D. Niemeyer
Title: Senior Vice President


12

This Agreement is hereby accepted and agreed to as of the date thereof.

ING USA ANNUITY AND LIFE INSURANCE COMPANY
RELIASTAR LIFE INSURANCE COMPANY
ING LIFE INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By: ING Investment Management LLC, as Agent

By: /s/ Paul Aronson
Name: Paul Aronson
Title: Vice President


13

This Agreement is hereby accepted and agreed to as of the date thereof.

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

By: /s/ Gerald C. Hanrahan
Name: Gerald C. Hanrahan
Title: Managing Director


14

This Agreement is hereby accepted and agreed to as of the date thereof.

METROPOLITAN LIFE INSURANCE COMPANY

By: /s/ John Tanyeri
Name: John Tanyeri
Title: Director


15

This Agreement is hereby accepted and agreed to as of the date thereof.

MODERN WOODMEN OF AMERICA

By: /s/ Nick S. Coin
Name: Nick S. Coin
Title: Treasurer and Investment Manager


16

This Agreement is hereby accepted and agreed to as of the date thereof.

FORETHOUGHT LIFE INSURANCE COMPANY

By: New York Life Investment Management LLC, its Investment Manager

By: /s/ Stuart Ashton
Name: Stuart Ashton
Title: Director


17

This Agreement is hereby accepted and agreed to as of the date thereof.

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: New York Life Investment Management LLC, its Investment Manager

By: /s/ Stuart Ashton
Name: Stuart Ashton
Title: Director


18

This Agreement is hereby accepted and agreed to as of the date thereof.

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3)

By: New York Life Investment Management LLC, its Investment Manager

By: /s/ Stuart Ashton
Name: Stuart Ashton
Title: Director


19

This Agreement is hereby accepted and agreed to as of the date thereof.

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By: New York Life Investment Management LLC, its Investment Manager

By: /s/ Stuart Ashton
Name: Stuart Ashton
Title: Director


20

This Agreement is hereby accepted and agreed to as of the date thereof.

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION


INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By: New York Life Investment Management LLC, its Investment Manager

By: /s/ Stuart Ashton
Name: Stuart Ashton
Title: Director


21

This Agreement is hereby accepted and agreed to as of the date thereof.

NEW YORK LIFE INSURANCE COMPANY

By: /s/ Stuart Ashton
Name: Stuart Ashton
Title: Corporate Vice President


22

This Agreement is hereby accepted and agreed to as of the date thereof.

SEABRIGHT INSURANCE COMPANY

By: PRIME ADVISORS INC., its Attorney-in-Fact

By: /s/ Scott Sell
Name: Scott Sell
Title: Vice President


23

This Agreement is hereby accepted and agreed to as of the date thereof.

RIVERSOURCE LIFE INSURANCE COMPANY

By: /s/ Thomas W. Murphy
Name: Thomas W. Murphy
Title: Vice President-Investments


24

This Agreement is hereby accepted and agreed to as of the date thereof.

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

By: /s/ Julie Hoyer
Name: Julie Hoyer
Title: Senior Investment Officer


By: /s/ Jeffrey T. Attwood
Name: Jeffrey T. Attwood
Title: Investment Officer


25

This Agreement is hereby accepted and agreed to as of the date thereof.

STATE FARM LIFE INSURANCE COMPANY

By: /s/ Julie Hoyer
Name: Julie Hoyer
Title: Senior Investment Officer


By: /s/ Jeffrey T. Attwood
Name: Jeffrey T. Attwood
Title: Investment Officer


26

Schedule A

Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
AXA Equitable Life
Insurance
Company
  $0


  $10,000,000


  $15,000,000


  $0






1.   Bonds to be registered in the name of AXA Equitable Life Insurance Company



2.   Original Bonds delivered to:

AXA Equitable Life Insurance Company
1290 Avenue of the Americas, 12th Floor
New York, New York 10104
Attention: Neville Hemmings (Treasury Department)
Phone: (212) 314-4103



3.   All payments by wire transfer of immediately available funds to:

2017 Bonds:
The Chase Manhattan Bank, N.A.
Account (s): AXA Equitable Life Insurance Company
4 Chase Metrotech Center
Brooklyn, New York 11245
ABA No.: 021-000021
Bank Account: 037-2-413336
Custody Account: G04657
Face Amount of $10,000,000.00

2020 Bonds:
The Chase Manhattan Bank, N.A.
Account (s): AXA Equitable Life Insurance Company
4 Chase Metrotech Center
Brooklyn, New York 11245
ABA No.: 021-000021
Bank Account: 037-2-417394
Face Amount of $10,000,000.00

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.



4.   All notices of payments and written confirmations of such wire transfers:

AXA Equitable Life Insurance Company
C/O AllianceBernstein LP
1345 Avenue of the Americas, 37th Floor
New York, New York 10105
Attention: Cosmo Valente
Phone: (212) 969-6384



5.   All other communications:

      AXA Equitable Life Insurance Company

C/O AllianceBernstein LP
 
1345 Avenue of the Americas, 37th Floor

New York, New York 10105
 
Attention: Terry McCarthy (AllianceBernstein LP)

Phone: (212) 969-1350
6.
 
Taxpayer identification number: 13-5570651

27

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased MONY Life Insurance
Company  
$0


  $9,000,000

  $10,000,000

  $0





1.   Bonds to be registered in the name of MONY Life Insurance Company



2.   Original Bonds delivered to:

MONY Life Insurance Company
c/o AXA/Equitable Life Insurance Company
1290 Avenue of the Americas, 12th Floor
New York, New York 10104
Attention: Neville Hemmings (Treasury Department)
Phone: (212) 314-4103



3.   All payments by wire transfer of immediately available funds to:

2017 Bonds:
JP Morgan/Chase
ABA No.: 021-000021
For credit to MONY Life Insurance Company
Account Number: 304-254193
A/C: MONY General Account – G 09463
Face Amount of $9,000,000.00

2020 Bonds:
JP Morgan/Chase
ABA No.: 021-000021
For credit to MONY Life Insurance Company
Account Number: 321-023803
A/C: MONY Closed Block – G 52963
Face Amount of $10,000,000.00

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.



4.   All notices of payments and written confirmations of such wire transfers:

MONY Life Insurance Company
C/O AllianceBernstein LP
1345 Avenue of the Americas, 37th Floor
New York, New York 10105
Attention: Mike Maher
Phone: (212) 823-2873
Fax: (212) 969-6298



5.   All other communications:

      MONY Life Insurance Company

C/O AllianceBernstein LP
 
1345 Avenue of the Americas, 37th Floor

New York, New York 10105
 
Attention: Terry McCarthy (AllianceBernstein LP)

Phone: (212) 969-1350
6.
 
Taxpayer identification number: 13-1632487

28

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Allstate Life
Insurance Company  
$0


  $25,000,000

  $0

  $0





1.   Bonds to be registered in the name of Allstate Life Insurance Company



2.   Original Bonds delivered to:

Citibank N.A.
399 Park Avenue
Level B Vault
New York, New York 10022
For Allstate Life Insurance Company/Safekeeping Account No. 846627
Attention: Danny Reyes



3.   All payments by Fedwire transfer of immediately available funds or ACH
Payment, identifying the name of the Issuer, the Private Placement Number and
the payment as principal, interest or premium, in the format as follows:

Bank: Citibank
ABA #: 021000089
Account Name: Allstate Life Insurance Company Collection Account – PP
Account #: 30547007
Reference: OBI [Insert 9-digit Private Placement No., Credit Name, Coupon,
Maturity here], Payment Due Date (MM/DD/YY) and the type and amount of payment
being made
For example:
P— (Enter “P” and amount of principal being remitted, for example, P5000000.00)
- I— (Enter “I” and amount of interest being remitted, for example, I225000.00)

with sufficient information to identify the source and application of such funds



4.   All notices of scheduled payments and written confirmations of such wire
transfers:

Allstate Investments LLC
Investment Operations – Private Placements
3075 Sanders Road, STE G4A
Northbrook, IL 60062-7127
Phone: (847) 402-6672 Private Placements
Fax: (847) 326-7032
E-Mail: PrivateIOD@allstate.com



5.   All other communications, including notice of prepayments, to be sent by
email (PrivateCompliance@allstate.com) or hard copy to:

      Allstate Investments LLC
Private Placements Department
3075 Sanders Road, STE G3A
Northbrook, IL 60062-7127
Phone: (847) 402-7117
Fax: (866) 226-2806

6.
  Taxpayer identification number: 36-2554642

29

Schedule A
Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
Allstate Life
Insurance Company of New
York
  $0


  $5,000,000


  $0


  $0






1.   Bonds to be registered in the name of Allstate Life Insurance Company of
New York



2.   Original Bonds delivered to:

Citibank N.A.
399 Park Avenue
Level B Vault
New York, New York 10022
For Allstate Life Insurance Company of New York/Safekeeping Account No. 846684
Attention: Danny Reyes



3.   All payments by Fedwire transfer of immediately available funds or ACH
Payment, identifying the name of the Issuer, the Private Placement Number and
the payment as principal, interest or premium, in the format as follows:

Bank: Citibank
ABA #: 021000089
Account Name: Allstate Life Insurance Company of New York Collection Account
Account #: 30547066
Reference: OBI [Insert 9-digit Private Placement No., Credit Name, Coupon,
Maturity here], Payment Due Date (MM/DD/YY) and the type and amount of payment
being made
For example:
P— (Enter “P” and amount of principal being remitted, for example, P5000000.00)
- I— (Enter “I” and amount of interest being remitted, for example, I225000.00)

with sufficient information to identify the source and application of such funds



4.   All notices of scheduled payments and written confirmations of such wire
transfers:

Allstate Investments LLC
Investment Operations – Private Placements
3075 Sanders Road, STE G4A
Northbrook, IL 60062-7127
Phone: (847) 402-6672 Private Placements
Fax: (847) 326-7032
E-Mail: PrivateIOD@allstate.com



5.   All other communications, including notice of prepayments, to be sent by
email (PrivateCompliance@allstate.com) or hard copy to:

      Allstate Investments LLC
Private Placements Department
3075 Sanders Road, STE G3A
Northbrook, IL 60062-7127
Phone: (847) 402-7117
Fax: (866) 226-2806

6.
  Taxpayer identification number: 36-2608394

30

Schedule A
Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
American Heritage
Life Insurance
Company
  $0


  $3,000,000


  $0


  $0






1.   Bonds to be registered in the name of American Heritage Life Insurance
Company



2.   Original Bonds delivered to:

Citibank N.A.
399 Park Avenue
Level B Vault
New York, New York 10022
For American Heritage Life Insurance Company/Safekeeping Account No. 846928
Attention: Danny Reyes



3.   All payments by Fedwire transfer of immediately available funds or ACH
payments, identifying the name of the Issuer, the Private Placement Number and
the payment as principal, interest or premium, in the format as follows:

Bank: Citibank
ABA #: 021000089
Account Name: American Heritage Life Insurance Company Bond Collection Account
Account #: 30546936
Reference: OBI [Insert 9-digit Private Placement No., Credit Name, Coupon,
Maturity here], Payment Due Date (MM/DD/YY) and the type and amount of payment
being made
For example:
P— (Enter “P” and amount of principal being remitted, for example, P5000000.00)
- I— (Enter “I” and amount of interest being remitted, for example, I225000.00)

with sufficient information to identify the source and application of such funds



4.   All notices of scheduled payments and written confirmations of such wire
transfers:

Allstate Investments LLC
Investment Operations – Private Placements
3075 Sanders Road, STE G4A
Northbrook, IL 60062-7127
Phone: (847) 402-6672 Private Placements
Fax: (847) 326-7032
E-Mail: PrivateIOD@allstate.com



5.   All other communications, including notice of prepayments, to be sent by
email (PrivateCompliance@allstate.com) or hard copy to:

      Allstate Investments LLC
Private Placements Department
3075 Sanders Road, STE G3A
Northbrook, IL 60062-7127
Phone: (847) 402-7117
Fax: (866) 226-2806

6.
  Taxpayer identification number: 59-0781901

31

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Aviva Life and
Annuity Company  
$0


  $12,000,000

  $0

  $0





1.   Bonds to be registered in the name of HARE & CO.



2.   Original Bonds delivered to:

The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, New York 10286
FAO: FHLB-ALA-House, A/C #010063



3.   All payments by Federal Funds Wire Transfer to:

The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: FHLB House AF5S
Custody Account Name: FHLB-ALA-House
Custody Account Number: 010063

Reference: Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made



4.   All notices of payments and written confirmations of such wire transfers:

PREFERRED REMITTANCE: cash@avivainvestors.com

Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
Attn: Cash Management
699 Walnut Street, Suite 1700
Des Moines, IA 50309



5.   All other communications:

PREFERRED REMITTANCE: privateplacements@avivainvestors.com

      Aviva Life and Annuity Company
c/o Aviva Investors North America, Inc.
Attn: Private Placements
699 Walnut Street, Suite 1800

Des Moines, IA 50309
6.
 
Taxpayer identification number: 13-6062916 (HARE & CO.)

32

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Columbus Life
Insurance Company  
$1,000,000


  $0

  $0

  $0





1.   Bonds to be registered in the name of HARE & CO



2.   Original Bonds delivered to:

The Bank of New York Mellon
One Wall Street
3rd Floor – Window A
New York, New York 10286
Ref: A/C Number 067067
Columbus Life Insurance Company



3.   All payments by wire transfer of immediately available funds to:

The Bank of New York Mellon
ABA # 021 000 018
Credit A/C # GLA111566
For further credit to A/C # 067067
Re: Cusip 210518 B@4, (Consumers Energy Private Placement)

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

Columbus Life Insurance Company
400 Broadway, Mail Station 80
Cincinnati, OH 45202
invacctg@wslife.com



5.   All other communications:

Fort Washington Investment Advisors
Suite 1200 – Private Placements
303 Broadway
Cincinnati, OH 45202

          email: privateplacements@fortwashington.com   6.    
Taxpayer identification number: 13-6062616

33

Schedule A

Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Integrity life
insurance company  
$4,000,000


  $0

  $0

  $0





1.   Bonds to be registered in the name of HARE & CO



2.   The Bank of New York Mellon

One Wall Street
3rd Floor – Window A
New York, New York 10286
Ref: A/C Number 952701
Integrity Life Insurance Company



3.   All payments by wire transfer of immediately available funds to:

The Bank of New York Mellon
ABA # 021 000 018
Credit A/C # GLA111566
For further credit to A/C # 952701
Re: Cusip 210518 B@4, (Consumers Energy Private Placement)

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

Integrity Life Insurance Company
400 Broadway, Mail Station 80
Cincinnati, OH 45202
invacctg@wslife.com



5.   All other communications:

Fort Washington Investment Advisors
Suite 1200 – Private Placements
303 Broadway
Cincinnati, OH 45202

          email: privateplacements@fortwashington.com   6.    
Taxpayer identification number: 13-6062616

34

Schedule A

Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased The Lafayette Life
Insurance Company  
$4,000,000


  $0

  $0

  $0





1.   Bonds to be registered in the name of The Lafayette Life Insurance Company



2.   Original Bonds delivered to:

The Lafayette Life Insurance Company
1905 Teal Road
PO Box 7007
Lafayette, IN 47905
Attn: Tracy Gaylor
Phone: (765) 471-3520



3.   All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank, Indianapolis, IN
ABA #021000021
Acct #631557105
Acct Name: The Lafayette Life Insurance Company
Re: Cusip 210518 B@4, (Consumers Energy Private Placement)

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

The Lafayette Life Insurance Company
Attn: Tracy Gaylor
1905 Teal Road
PO Box 7007
Lafayette, IN 47905
Tracy.gaylor@Lafayette.Life.com



5.   All other communications:

Fort Washington Investment Advisors
Suite 1200 – Private Placements
303 Broadway
Cincinnati, OH 45202

          email: privateplacements@fortwashington.com   6.    
Taxpayer identification number: 35-0457540

35

Schedule A

Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
National Integrity
Life Insurance
Company
  $3,000,000


  $0


  $0


  $0






1.   Bonds to be registered in the name of HARE & CO



2.   Original Bonds delivered to:

The Bank of New York Mellon
One Wall Street
3rd Floor – Window A
New York, New York 10286
Ref: A/C Number 952709
National Integrity Life Insurance Company



3.   All payments by wire transfer of immediately available funds to:

The Bank of New York Mellon
ABA # 021 000 018
Credit A/C # GLA111566
For further credit to A/C # 952709
Re: Cusip 210518 B@4, (Consumers Energy Private Placement)

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

National Integrity Life Insurance Company
400 Broadway, Mail Station 80
Cincinnati, OH 45202
invacctg@wslife.com



5.   All other communications:

Fort Washington Investment Advisors
Suite 1200 – Private Placements
303 Broadway
Cincinnati, OH 45202

          email: privateplacements@fortwashington.com   6.    
Taxpayer identification number: 13-6062616

36

Schedule A

Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
The Western and
Southern Life Assurance
Company
  $12,000,000


  $0


  $0


  $0






1.   Bonds to be registered in the name of HARE & CO



2.   Original Bonds delivered to:

The Bank of New York Mellon
One Wall Street
3rd Floor – Window A
New York, New York 10286
Ref: A/C Number 952623
Western-Southern Life Assurance Company



3.   All payments by wire transfer of immediately available funds to:

The Bank of New York Mellon
ABA # 021 000 018
Credit A/C # GLA111566
For further credit to A/C # 952623
Re: Cusip 210518 B@4, (Consumers Energy Private Placement)

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

Western-Southern Life Assurance Company
400 Broadway, Mail Station 80
Cincinnati, OH 45202
invacctg@wslife.com



5.   All other communications:

Fort Washington Investment Advisors
Suite 1200 – Private Placements
303 Broadway
Cincinnati, OH 45202

          email: privateplacements@fortwashington.com   6.    
Taxpayer identification number: 13-6062616

37

Schedule A

Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased ING Life Insurance
and Annuity Company  
$0


  $4,900,000

  $7,000,000

  $0





1.   Bonds to be registered in the name of ING Life Insurance and Annuity
Company



2.   Original Bonds delivered to:

The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
Phone: (212) 635-4926

with a copy to:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Joyce M. Resnick
Fax: 770-690-5385



3.   All payments by wire transfer of immediately available funds for credit to:

The Bank of New York Mellon
ABA#: 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)

      For further credit to: ILIAC/Acct. 216101 Reference:  
210518 B#2 [for 2017 Bonds]
210518 C*5 [for 2020 Bonds]

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made



4.   All notices of payments and written confirmations of such wire transfers:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886



5.   All other communications:

      ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements

Fax: (770) 690-5057
6.
 
Taxpayer identification number: 71-0294708

38

Schedule A
Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
ING USA Annuity and
Life Insurance
Company
  $0


  $4,200,000


  $6,000,000


  $0






1.   Bonds to be registered in the name of ING USA Annuity and Life Insurance
Company



2.   Original Bonds delivered to:

The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
Phone: (212) 635-4926

with a copy to:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Joyce M. Resnick
Fax: 770-690-5385



3.   All payments by wire transfer of immediately available funds for credit to:

The Bank of New York Mellon
ABA#: 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)

      For further credit to: ING USA/Acct. 136373 Reference:  
210518 B#2 [for 2017 Bonds]
210518 C*5 [for 2020 Bonds]

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made



4.   All notices of payments and written confirmations of such wire transfers:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886



5.   All other communications:

      ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements

Fax: (770) 690-5057
6.
 
Taxpayer identification number: 41-0991508

39

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased ReliaStar Life
Insurance Company  
$0


  $4,200,000

  $6,000,000

  $0





1.   Bonds to be registered in the name of ReliaStar Life Insurance Company



2.   Original Bonds delivered to:

The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
Phone: (212) 635-4926

with a copy to:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Joyce M. Resnick
Fax: 770-690-5385



3.   All payments by wire transfer of immediately available funds for credit to:

The Bank of New York Mellon
ABA#: 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)

      For further credit to:
Reference:  
RLIC/Acct. 187035
210518 B#2 [for 2017 Bonds]
210518 C*5 [for 2020 Bonds]

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made



4.   All notices of payments and written confirmations of such wire transfers:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886



5.   All other communications:

      ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements

Fax: (770) 690-5057
6.
 
Taxpayer identification number: 41-0451140

40

Schedule A
Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
ReliaStar Life
Insurance Company of New
York
  $0


  $700,000


  $1,000,000


  $0






1.   Bonds to be registered in the name of ReliaStar Life Insurance Company of
New York



2.   Original Bonds delivered to:

The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
Phone: (212) 635-4926

with a copy to:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Joyce M. Resnick
Fax: 770-690-5385



3.   All payments by wire transfer of immediately available funds for credit to:

The Bank of New York Mellon
ABA#: 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L CUSTODY (for all payments other than scheduled principal and
interest)

      For further credit to:
Reference:  
RLNY/Acct. 187038
210518 B#2 [for 2017 Bonds]
210518 C*5 [for 2020 Bonds]

Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made



4.   All notices of payments and written confirmations of such wire transfers:

ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886



5.   All other communications:

      ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements

Fax: (770) 690-5057
6.
 
Taxpayer identification number: 53-0242530

41

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased John Hancock Life
Insurance Company
(U.S.A.)  
$0



  $0


  $0


  $30,000,000






1.   Bonds to be registered in the name of John Hancock Life Insurance Company
(U.S.A.)



2.   Original Bonds delivered to:

John Hancock Financial Services
197 Clarendon Street, C-3-16
Boston, MA 02116
Attention: Malcolm Pittman
Phone: (617) 572-9248



3.   All payments by bank wire transfer of immediately available funds to:

          Bank Name: Bank of New York Mellon

ABA Number:
    011001234  

      Account Number: JPPF1001002
Account Name: US PP Collector F008

For Further Credit to:
  DDA Number 048771

On Order of: Consumers Energy

with sufficient information to identify the source and application of such funds



4.   All notices with respect to payments, prepayments (scheduled and
unscheduled, whether partial or in full) and maturity shall be sent to:

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: US Securities Operations, C-4
Fax: (617) 572-0628

and

John Hancock Financial Services
197 Clarendon Street
Boston, MA 02116
Attention: Investment Administration, C-2
Fax: (617) 572-5495



5.   All notices and communication with respect to compliance reporting,
financial statements and related certifications shall be sent to:

      John Hancock Financial Services

197 Clarendon Street
Boston, MA 02116
 

Attention: Bond and Corporate Finance, C-2-9

Fax: (617) 572-5068
 
All other notices shall be sent to:
197 Clarendon Street
Boston, MA 02116
  John Hancock Financial Services


Attention: Investment Law, C-3-16

Fax: (617) 572-9269
197 Clarendon Street
Boston, MA 02116
 
and
John Hancock Financial Services


Attention: Bond and Corporate Finance, C-2-9

Fax: (617) 572-5068
6.
 
Taxpayer identification number: 01-0233346

42

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Metropolitan Life
Insurance Company  
$0


  $0

  $0

  $20,000,000





1.   Bonds to be registered in the name of Metropolitan Life Insurance Company



2.   Original Bonds delivered to:

Metropolitan Life Insurance Company
Securities Investments, Law Department
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Daniel Kenney, Esq.
Phone: (973) 355-4930



3.   All payments by wire transfer of immediately available funds to:

Bank Name: JPMorgan Chase Bank
ABA Routing #: 021-000-021
Account No.: 002-2-410591
Account Name: Metropolitan Life Insurance Company
Ref: Consumers Energy Company 4.97% due 10/15/2040

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.



4.   All notices of payments and written confirmations of such wire transfers:

Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250

With a copy to:

Metropolitan Life Insurance Company
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Chief Counsel-Securities Investments (PRIV)
Email: sec—invest—law@metlife.com



5.   All other communications:

Metropolitan Life Insurance Company
Investments, Private Placements
P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: Director
Facsimile (973) 355-4250

      With a copy OTHER than with respect to deliveries of financial statements
to:

P.O. Box 1902
10 Park Avenue
Morristown, New Jersey 07962-1902
  Metropolitan Life Insurance Company



Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec—invest—law@metlife.com
6.
 
Taxpayer identification number: 13-5581829

43

Schedule A

Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Modern Woodmen of
America  
$0


  $0

  $14,000,000

  $0





1.   Bonds to be registered in the name of Modern Woodmen of America



2.   Original Bonds delivered to:

Modern Woodmen of America
1701 1st Ave
Rock Island, IL 61201
Attention: Douglas A. Pannier
Phone: (309) 793-5567



3.   All payments by wire transfer of immediately available funds for credit to:

The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
ABA No. 071-000-152
Account Name: Modern Woodmen of America
Account No. 84352

Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN No. 210518 C*5 and the due date and application (as among
principal, premium and interest) of the payment being made



4.   All notices of payments and written confirmations of such wire transfers:

Modern Woodmen of America
Attn: Investment Accounting Department
1701 First Avenue
Rock Island, IL 61201
Fax: (309) 793-5688



5.   All other communications:

          Modern Woodmen of America Attn: Investment Department 1701 First
Avenue Rock Island, IL 61201   6.    
investments@modern-woodmen.org
Fax: (309) 793-5574
Taxpayer identification number: 36-1493430

44

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Forethought Life
Insurance Company  
$0


  $0

  $5,000,000

  $0





1.   Bonds to be registered in the name of Forethought Life Insurance Company



2.   Original Bonds delivered to:

DTC/New York Window
55 Water Street
New York, NY 10041
Attention: Deborah Hartner
Ref: SSB Fund # 3N2Z
Phone: (816) 871-9218

with a copy to:

New York Life Investment Management LLC
51 Madison Avenue
New York, NY 10010
Attention: Rebecca Strutton
Phone: 212.576.4825
Fax: 212.576.8340
email: rebecca—strutton@nylim.com



3.   All payments by wire or intrabank transfer of immediately available funds
to:

State Street Bank & Trust Company
Boston, MA
ABA No. 011000028
DDA # 00539841
Attn: Mutual Funds
FLIC-PRV2
Fund # 3N2Z
Ref: Forethought Life Insurance
Contact: Deborah Hartner (Phone: (816) 871-9218)

with sufficient information to identify the source and application of such funds



4.   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:

Russell L. Jackson
Director, Investment Accounting
Forethought Life Insurance Company
300 North Meridian Street, Suite 1800
Indianapolis, IN 46204
Phone: (317) 223-2749
Email: russell.jackson@forethought.com

With a copy to:

Deborah Hartner
Account Manager
State Street Bank
801 Pennsylvania Avenue
Kansas City, MO 64105
Phone: (816) 871-9218
Email: DSHartner@statestreet.com

And a copy to:

New York Life Investment Management LLC
51 Madison Avenue
New York, New York 10010
Attention: Private Operations
Fax #: (908) 840-3385
Email: NYLIM—PVT—OPS@NYLIM.com



5.   All other communications:

      New York Life Investment Management LLC

51 Madison Avenue
 
New York, New York 10010
Attention: Fixed Income Investors Group
Private Finance, 2nd Floor

Fax #: (212) 447-4122
 
With a copy sent via Email to: FIIGLibrary@nylim.com
With a copy of any notices regarding defaults or Events
of Default under the operative documents to: Attention: Office of General
Counsel
Investment Section, Room 1016

Fax #: (212) 576-8340
6.
 
Taxpayer identification number: 06-1016329

45

Schedule A
Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
New York Life
Insurance and Annuity
Corporation
  $0


  $0


  $10,700,000


  $0






1.   Bonds to be registered in the name of New York Life Insurance and Annuity
Corporation



2.   Original Bonds delivered to:

New York Life Investment Management LLC
51 Madison Avenue — Room 1016
New York, NY 10010
Attention: Rebecca Strutton, Esq.
Phone: (212) 576-4825



3.   All payments by wire or intrabank transfer of immediately available funds
to:

JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: New York Life Insurance and Annuity Corporation
General Account No. 323-8-47382

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds



4.   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:

New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

Attention:
Securities Operations
Private Group
2nd Floor
Fax #: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com



5.   All other communications:

New York Life Insurance and Annuity Corporation
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

          Attention:  


Fixed Income Investors Group Private Finance
2nd Floor  



Fax #: (212) 447-4122        
with a copy sent electronically to:
       
FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com        
and with a copy of any notices regarding defaults or Events
of Default under the operative documents to:
       
Attention:
Office of General Counsel Investment Section, Room 1016 Fax #: (212) 576-8340  
6.    
Taxpayer identification number: 13-3044743

46

Schedule A

Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
New York Life
Insurance and Annuity
Corporation
Institutionally Owned
Life Insurance Separate
Account (BOLI 3)
  $0





  $0





  $300,000





  $0









1.   Bonds to be registered in the name of New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 3)



2.   Original Bonds delivered to:

New York Life Investment Management LLC
51 Madison Avenue — Room 1016
New York, NY 10010
Attention: Rebecca Strutton, Esq.
Phone: (212) 576-4825



3.   All payments by wire or intrabank transfer of immediately available funds
to:

JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: NYLIAC SEPARATE BOLI 3 BROAD FIXED
General Account No. 323-8-39002

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds



4.   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

Attention:
Securities Operations
Private Group
2nd Floor
Fax #: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com



5.   All other communications:

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

          Attention:  


Fixed Income Investor Group Private Finance
2nd Floor  



Fax #: (212) 447-4122        
with a copy sent electronically to:
       
FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com        
and with a copy of any notices regarding defaults or Events
of Default under the operative documents to:
       
Attention:
Office of General Counsel Investment Section, Room 1016 Fax #: (212) 576-8340  
6.    
Taxpayer identification number: 13-3044743

47

Schedule A

Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
New York Life
Insurance and Annuity
Corporation
Institutionally Owned
Life Insurance Separate
Account (BOLI 3-2)
  $0





  $0





  $300,000





  $0









1.   Bonds to be registered in the name of New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 3-2)



2.   Original Bonds delivered to:

New York Life Investment Management LLC
51 Madison Avenue — Room 1016
New York, NY 10010
Attention: Rebecca Strutton, Esq.
Phone: (212) 576-4825



3.   All payments by wire or intrabank transfer of immediately available funds
to:

JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: NYLIAC SEPARATE BOLI 3-2
General Account No. 323-9-56793

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds



4.   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

Attention:
Securities Operations
Private Group
2nd Floor
Fax #: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com



5.   All other communications:

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

          Attention:  


Fixed Income Investor Group Private Finance
2nd Floor  



Fax #: (212) 447-4122        
with a copy sent electronically to:
       
FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com        
and with a copy of any notices regarding defaults or Events
of Default under the operative documents to:
       
Attention:
Office of General Counsel Investment Section, Room 1016 Fax #: (212) 576-8340  
6.    
Taxpayer identification number: 13-3044743

48

Schedule A

Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
New York Life
Insurance and Annuity
Corporation
Institutionally Owned
Life Insurance Separate
Account (BOLI 30C)
  $0





  $0





  $400,000





  $0









1.   Bonds to be registered in the name of New York Life Insurance and Annuity
Corporation Institutionally Owned Life Insurance Separate Account (BOLI 30C)



2.   Original Bonds delivered to:

New York Life Investment Management LLC
51 Madison Avenue — Room 1016
New York, NY 10010
Attention: Rebecca Strutton, Esq.
Phone: (212) 576-4825



3.   All payments by wire or intrabank transfer of immediately available funds
to:

JPMorgan Chase Bank
New York, New York
ABA No. 021-000-021
Credit: NYLIAC SEPARATE BOLI 30C
General Account No. 304-6-23970

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds



4.   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

Attention:
Securities Operations
Private Group
2nd Floor
Fax #: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com



5.   All other communications:

New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

          Attention:  


Fixed Income Investor Group Private Finance
2nd Floor  



Fax #: (212) 447-4122        
with a copy sent electronically to:
       
FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com        
and with a copy of any notices regarding defaults or Events
of Default under the operative documents to:
       
Attention:
Office of General Counsel Investment Section, Room 1016 Fax #: (212) 576-8340  
6.    
Taxpayer identification number: 13-3044743

49

Schedule A

Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased New York Life
Insurance Company  
$0


  $0

  $16,300,000

  $0





1.   Bonds to be registered in the name of New York Life Insurance Company



2.   Original Bonds delivered to:

New York Life Investment Management LLC
51 Madison Avenue — Room 1016
New York, NY 10010
Attention: Rebecca Strutton, Esq.
Phone: (212) 576-4825



3.   All payments by wire or intrabank transfer of immediately available funds
to:

JPMorgan Chase Bank
New York, New York 10019
ABA No. 021-000-021
Credit: New York Life Insurance Company
General Account No. 008-9-00687

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds



4.   All notices of payments, written confirmations of such wire transfers and
any audit confirmation:

New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010-1603

Attention:
Securities Operations
Private Group
2nd Floor
Fax #: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com



5.   All other communications:

New York Life Insurance Company
c/o New York Life Investment Management LLC
51 Madison Avenue
2nd Floor, Room 208
New York, New York 10010

          Attention:  


Fixed Income Investors Group Private Finance
2nd Floor  



Fax #: (212) 447-4122        
with a copy sent electronically to:
       
FIIGLibrary@nylim.com
TraditionalPVtOps@nylim.com        
and with a copy of any notices regarding defaults or Events
of Default under the operative documents to:
       
Attention:
Office of General Counsel Investment Section, Room 1016 Fax #: (212) 576-8340  
6.    
Taxpayer identification number: 13-5582869

50

Schedule A

Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased Seabright Insurance
Company  
$1,000,000


  $0

  $0

  $0





1.   Bonds to be registered in the name of Wells Fargo Bank, N.A.



2.   Original Bonds delivered to:

Wells Fargo Bank, N.A.
733 Marquette Ave 5th Floor, MAC N9306-059
Minneapolis, MN 55479
Attention: Cindy Cooper
Phone: (612) 667-0221



3.   All payments by wire transfer of immediately available funds (identifying
each payment as “Consumers Energy Company, 2.60% First Mortgage Bonds
October 15, 2015, PPN 210518 B@4, principal, premium or interest”) to:

WELLS FARGO BANK N.A.
ABA #121000248
Acct# 0000840245
TRUST WIRE CLEARING
ffc(obi): Income Collections AU2670 AC 20346901
any additional pertinent information (cusip #, note name, P&I amts, etc.)

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

Seabright Insurance Company
Century Square
1501 4th Avenue
Seattle, Washington 98101
Attention: Phil Romney
VP of Finance & Principal Accounting Officer

and

Prime Advisors, Inc.
100 Northfield Drive, 4th Floor
Windsor, CT 06095
Attention: Lewis Leon
SVP/Investment Accounting



5.   All other communications:

     
Prime Advisors, Inc.
 
Redmond Ridge Corporate Center
22635 NE Marketplace Drive, Suite 160

Redmond, WA 98053
Attention: Scott Sell
Vice President
6.
 


Taxpayer identification number: 94-1347393

51

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased RiverSource Life
Insurance Company  
$25,000,000


  $17,000,000

  $0

  $0





1.   Bonds to be registered in the name of Cudd & Co.



2.   Original Bonds delivered to:

JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001
Attention: Physical Receive Department
Phone: (718) 242-0273 (Bob Freedman)
Physical Securities Processing
Reference: P01174
cc: via email: chris.h.patton@ampf.com or facsimile: (612) 547-2670



3.   All payments by wire transfer of immediately available funds to:

         
ABA#: 021000021
        Bank: JPMorgan Chase Bank

Beneficiary #:
    9009000127  

Beneficiary name: JPMorgan Chase Bank
For further credit to: P01174
Additional instructions:
— RiverSource Life Insurance Company
— PPN
— information as to principal and interest
— identification of source and application of funds



4.   All notices of payments and written confirmations of such wire transfers:

RiverSource Life Insurance Company
JPMorgan Chase Bank, N.A.
Attention: Jamshid.Irshad@JPMorgan.com; Amit.K.Aswani@JPMorgan.com;
Donna.Preston@JPMorgan.com; Fonda.J.Mitchell@JPMorgan.com
Phone: (469) 477-8185
Fax: (469) 477-1904

A duplicate copy for all unscheduled payments of interest and/or principal to:
Columbia Management Investment Advisers, LLC
Attention: Fixed Income Investment Dept – Private Placements
216 Ameriprise Financial Center
Minneapolis, MN 55474
Phone: (612) 671-2400
Fax: (612) 671-2180

5. All other communications:

         
Columbia Management Investment Advisers, LLC
216 Ameriprise Financial Center
Minneapolis, MN 55474
Attention: Fixed Income Investment Department – Private Placements Phone:
(612) 671-2400
Fax: (612) 671-2180
6.  


Taxpayer identification number: 13-6022143 (Cudd & Co.)

52

Schedule A
Information Relating to Purchasers

                 
Name of Purchaser
  Principal
Amount of 2015
Bonds to be
Purchased   Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased
State Farm Life and
Accident Assurance
Company
  $0


  $1,000,000


  $0


  $0






1.   Bonds to be registered in the name of State Farm Life and Accident
Assurance Company



2.   Original Bonds delivered (via registered mail) to:

JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
Account: G06895



3.   All payments by wire transfer of immediately available funds to:

JPMorganChase
ABA# 021000021
Attn: SSG Private Income Processing
A/C# 9009000200
For further credit to: State Farm Life and Accident Assurance Company
Custody Account # G06895
RE: Consumers Energy Company, 3.21% First Mortgage Bonds, due October 15, 2017
PPN #: 210518 B#2
Maturity Date: October 15, 2017

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

State Farm Life and Accident Assurance Company
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710



5.   All other communications:

      State Farm Life and Accident Assurance Company

Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710
6.
 


If by E-Mail: privateplacements@statefarm.com
Taxpayer identification number: 37-8085091

53

Schedule A
Information Relating to Purchasers

                  Name of Purchaser  
Principal
Amount of 2015
Bonds to be
Purchased
  Principal
Amount of 2017
Bonds to be
Purchased   Principal
Amount of 2020
Bonds to be
Purchased   Principal
Amount of 2040
Bonds to be
Purchased State Farm Life
Insurance Company  
$0


  $4,000,000

  $8,000,000

  $0





1.   Bonds to be registered in the name of State Farm Life Insurance Company



2.   Original Bonds delivered (via registered mail) to:

JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention: Physical Receive Department
Account: G06893



3.   All payments by wire transfer of immediately available funds to:

JPMorganChase
ABA# 021000021
Attn: SSG Private Income Processing
A/C# 9009000200
For further credit to: State Farm Life Insurance Company
Custody Account # G06893
RE: (i) Consumers Energy Company, 3.21% First Mortgage Bonds, due October 15,
2017
PPN #: 210518 B#2
Maturity Date: October 15, 2017
(ii) Consumers Energy Company, 3.77% First Mortgage Bonds, due October 15, 2020
PPN #: 210518 C*5
Maturity Date: October 15, 2020

with sufficient information to identify the source and application of such funds



4.   All notices of payments and written confirmations of such wire transfers:

State Farm Life Insurance Company
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710



5.   All other communications:

      State Farm Life Insurance Company
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710

6.
  If by E-Mail: privateplacements@statefarm.com
Taxpayer identification number: 37-0533090

54

Schedule B
Defined Terms

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section following such term:

“2015 Bonds” is defined in Section 1.

“2017 Bonds” is defined in Section 1.

“2020 Bonds” is defined in Section 1.

“2040 Bonds” is defined in Section 1.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agents” is defined in Section 5.3.

“Agreement” is defined in Section 12.3.

“Bonds” is defined in Section 1.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Closing” is defined in Section 3.

“Closing Date” means the date of the Closing.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 15.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Disclosure Documents” is defined in Section 5.3.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including, without limitation,
those related to Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

“Event of Default” means any event that constitutes a default under
Section 11.01 of the Indenture.

“Execution Date” is defined in Section 3.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means (a) the government of (i) the United States of
America or any state, municipality or other political subdivision thereof or
(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or that asserts jurisdiction over any properties of
the Company or any Subsidiary, or (b) any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government, including, without limitation, any federal, state or
municipal commission, board or other administrative agency or any other public
authority.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health or safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including,
without limitation, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Holder” means, with respect to any Bond, the Person in whose name such Bond is
registered in the books for the registration and transfer maintained by the
Company pursuant to Section 2.06 of the Indenture (or otherwise provided for in
the Supplemental Indenture).

“Indebtedness” with respect to any Person means, at any time, without
duplication:

(a) its liabilities for borrowed money and its redemption obligations in respect
of any mandatorily redeemable class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities that would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and

(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Indenture” is defined in Section 2.2.

“INHAM Exemption” means PTE 96-23.

“Institutional Investor” means (a) any Purchaser, (b) any Holder holding
(together with one or more of its Affiliates) more than 5% of the aggregate
principal amount of the Bonds then outstanding, (c) any bank, trust company,
savings and loan association or other financial institution, any pension plan,
any investment company, any insurance company, any broker or dealer, or any
other similar financial institution or entity, regardless of legal form, and
(d) with respect to any Holder, any fund or entity that (i) invests in
Securities or bank loans and (ii) is advised or managed by such Holder, the same
investment advisor as such Holder or by an Affiliate of such Holder or such
investment advisor.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including, in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement, the Indenture and the Bonds or (c) the
validity or enforceability of this Agreement, the Indenture or the Bonds.

“Memorandum” is defined in Section 5.3.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“PTE” means a Prohibited Transaction Class Exemption issued by the United States
Department of Labor.

“Purchaser” is defined in the first paragraph of this Agreement.

“Purchasers” is defined in the first paragraph of this Agreement.

“QPAM Exemption” means PTE 84-14.

“Required Holders” means, at any time, the Holders of a majority in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities” shall have the meaning specified in Section 2(1) of the Securities
Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security” shall have the meaning specified in Section 2(1) of the Securities
Act.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Source” is defined in Section 6.2.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Supplemental Indenture” is defined in Section 2.2.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Trustee” is defined in Section 2.2.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

55

Schedule 5.3
Disclosure Materials



  •   This Agreement



  •   The Indenture (including the Supplemental Indenture)



  •   Memorandum



  •   The Company’s Annual Report on Form 10-K for the year ended December 31,
2009



  •   The Company’s Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2010 and June 30, 2010



  •   Forms 8-K filed by the Company on March 24, 2010, April 1, 2010, May 19,
2010, May 26, 2010, August 16, 2010 and September 7, 2010



•

56





Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock

The name, jurisdiction of organization and percentage ownership of each of the
Company’s Subsidiaries (as of June 30, 2010) are as follows:

             
Name
  Jurisdiction   Percentage
 
           
CMS Engineering Co.
  Michigan     100.00 %
 
           
Consumers Campus Holdings, LLC
  Michigan     100.00 %
 
           
Consumers Funding LLC
  Delaware     100.00 %
 
           
Consumers Receivables Funding II, LLC
  Delaware     100.00 %
 
           
ES Services Company
  Michigan     100.00 %
 
           
Maxey Flats Site IRP, L.L.C.
  Virginia     1.71 %
 
           

The Company’s directors are as follows:



  •   David W. Joos (Chairman)



  •   Philip R. Lochner, Jr. (Presiding Director)



  •   Merribel S. Ayres



  •   Jon E. Barfield



  •   Stephen E. Ewing



  •   Richard M. Gabrys



  •   Michael T. Monahan



  •   John G. Russell



  •   Kenneth L. Way



  •   John B. Yasinsky

The Company’s senior officers are as follows:



  •   John G. Russell: President and Chief Executive Officer



  •   Thomas J. Webb: Executive Vice President and Chief Financial Officer



  •   James E. Brunner: Senior Vice President and General Counsel



  •   John M. Butler: Senior Vice President



  •   David G. Mengebier: Senior Vice President and Chief Compliance Officer



  •   William E. Garrity: Senior Vice President



  •   Jackson L. Hanson: Senior Vice President



  •   Daniel J. Malone: Senior Vice President



  •   Glenn P. Barba: Vice President, Controller and Chief Accounting Officer



  •   Mamatha Chamarthi: Vice President and Chief Information Officer



  •   Richard J. Ford: Vice President



  •   Rufus D. Gladney: Vice President



  •   Laura L. Mountcastle: Vice President and Treasurer



  •   James P. Pomaranski: Vice President



  •   Ronn J. Rasmussen: Vice President



  •   Catherine M. Reynolds: Vice President and Corporate Secretary



  •   Jon R. Robinson: Vice President



  •   Timothy J. Sparks: Vice President



  •   Susan C. Swan: Vice President



  •   Theodore J. Vogel: Vice President and Chief Tax Counsel



•

57





Schedule 5.5
Financial Statements

See the Annual Report on Form 10-K for the Company’s financial statements as of
and for the years ended December 31, 2009, 2008 and 2007 and the Quarterly
Reports on Form 10-Q for the Company’s financial statements as of and for the
three- and six-month periods ended March 31, 2010 and 2009 and June 30, 2010 and
2009, respectively.

58

Schedule 5.15
Existing Indebtedness

                                  Indebtedness at June 30, 2010:   Interest Rate
(%)   Maturity   In Millions                                 - First mortgage
bonds (a)                         5.000   2012   $ 300        
 
    5.375       2013       375          
 
    6.000       2014       200          
 
    5.000       2015       225          
 
    5.500       2016       350          
 
    5.150       2017       250          
 
    5.650       2018       250          
 
    6.125       2019       350          
 
    6.700       2019       500          
 
    5.650       2020       300          
 
    5.650       2035       137          
 
    5.800       2035       175          
 
                               
 
                    3,412          
Senior notes (a)
    6.875       2018       180          
Securitization bonds (a)
    5.599 (d)     2010-2015       226          
Nuclear fuel disposal liability (b)
            (b)       163          
Limited obligation refunding revenue bonds (a) (c)
  Variable     2018       68          
Limited obligation revenue bonds (a) (c)
  Variable     2035       35          
 
                               
Total principal amount outstanding
                    4,084          
Net unamortized discount
                    (5 )        
 
                               
Total Long-term debt, including current portion
                    4,079          
Capital and financing leases
                               
Non-current portion of capital and finance lease obligations
                    196          
Current portion of capital and finance lease obligations
                    25          
 
                               
Total capital and financing leases
                    221          
Total indebtedness (e)
                  $ 4,300          
 
                               

(a) Issued and traded publicly.

(b) Owed to the U.S. Department of Energy. The maturity date is uncertain.

(c) The Company utilized the Michigan Strategic Fund for the issuance of
Michigan Strategic Fund Variable Rate Limited Obligation Refunding Revenue Bonds
and Variable Rate Limited Obligation Revenue Bonds. The bonds are backed by a
letters of credit.

(d) The weighted-average interest rate for the Company’s securitization bonds.

(e) Amounts related to the revolving credit facilities are not included in the
totals.

The Michigan Strategic Fund is housed within the Michigan Department of Treasury
to provide public and private development finance opportunities for agriculture,
forestry, business, industry and communities within the State of Michigan.

First mortgage bonds: The Company secures its first mortgage bonds by a mortgage
and lien on substantially all of its property. The Company’s ability to issue
first mortgage bonds is restricted by certain provisions in the Indenture and
the need for regulatory approvals under federal law. Restrictive issuance
provisions in the Indenture include achieving a two-times interest coverage
ratio, having sufficient unfunded net property additions, and a limit on the
total amount of outstanding first mortgage bonds at any time of $6 billion.

Regulatory Authorization for Financings: The Federal Energy Regulatory
Commission has authorized the Company to have outstanding at any one time, up to
$1.0 billion of secured and unsecured short-term securities for general
corporate purposes. The remaining availability is $520 million at June 30, 2010.
The Federal Energy Regulatory Commission has also authorized the Company to
issue and sell up to $2.1 billion of secured and unsecured long-term securities
for general corporate purposes. The remaining availability is $1.0 billion at
June 30, 2010. The authorizations are for the period ending June 30, 2010. Any
long-term issuances during the authorization period are exempt from the Federal
Energy Regulatory Commission’s competitive bidding and negotiated placement
requirements.

Securitization Bonds: Certain regulatory assets owned by the Company’s
subsidiary, Consumers Funding LLC, collateralize the Company’s securitization
bonds. The bondholders have no recourse to the Company’s other assets. Through
its rate structure, the Company bills customers for securitization surcharges to
fund the payment of principal, interest, and other related expenses. The
surcharges collected are remitted to a trustee and are not available to
creditors of the Company or creditors of the Company’s affiliates other than
Consumers Funding LLC.

Revolving Credit Facilities: The following secured revolving credit facilities
with banks were available at June 30, 2010, and all contain a financial covenant
that requires the Company to maintain a certain total consolidated debt to
consolidated capitalization ratio:

                                                      In Millions              
  Letters of Credit     Expiration Date   Amount of Facility   Amount Borrowed  
Outstanding   Amount Available
March 30, 2012
  $ 500     $-   $ 335     $ 165  
November 30, 2010
    30     -     30     —
August 17, 2010
    150     -     -       150  
 
                           

Capital and Financing Leases: The Company leases various assets, including
service vehicles, railcars, gas pipeline capacity, and buildings. In addition,
the Company accounts for a number of their power purchase agreements as capital
and operating leases. Capital leases for the Company’s vehicle fleet operations
have a maximum term of 120 months and Terminal Rental Adjustment Clause
end-of-life provisions.

The Company has capital leases for gas transportation pipelines to the Karn
generating complex and the Zeeland power plant. The capital lease for the gas
transportation pipeline into the Karn generating complex has a term of 15 years
with a provision to extend the contract from month to month. The capital lease
for the gas transportation pipeline to the Zeeland power plant has a lease term
of 12 years with a renewal provision at the end of the contract. The remaining
terms of the Company’s long-term power purchase agreements range between 1 and
21 years. Most of these power purchase agreements contain provisions at the end
of the initial contract terms to renew the agreements annually.

In April 2007, the Company sold the Palisades nuclear power plant to Entergy
Corporation and entered into a 15 year power purchase agreement to buy all of
the capacity and energy produced by the Palisades nuclear power plant. The
Company has continuing involvement with the Palisades nuclear power plant
through security provided to Entergy Corporation for the Company’s power
purchase agreement obligation, the Company’s U.S. Department of Energy
liability, and other forms of involvement. Because of these ongoing
arrangements, the Company accounted for the transaction as a financing of the
Palisades nuclear power plant and not a sale. The Company recorded the related
proceeds as a finance obligation with payments recorded to interest expense and
the finance obligation based on the amortization of the obligation over the life
of the Palisades nuclear power plant power purchase agreement.

59

Exhibit 2.2
Form of Supplemental Indenture (Including Form of Bonds)
See attached.ONE HUNDRED THIRTEENTH SUPPLEMENTAL INDENTURE

Providing among other things for
FIRST MORTGAGE BONDS,
$50,000,000 2.60% First Mortgage Bonds Due 2015
$100,000,000 3.21% First Mortgage Bonds Due 2017
$100,000,000 3.77% First Mortgage Bonds Due 2020
$50,000,000 4.97% First Mortgage Bonds Due 2040

Dated as of October 15, 2010



--------------------------------------------------------------------------------



CONSUMERS ENERGY COMPANY
TO
THE BANK OF NEW YORK MELLON,
TRUSTEE

Counterpart        of 100

THIS ONE HUNDRED THIRTEENTH SUPPLEMENTAL INDENTURE, dated as of October 15, 2010
(herein sometimes referred to as “this Supplemental Indenture”), made and
entered into by and between CONSUMERS ENERGY COMPANY, a corporation organized
and existing under the laws of the State of Michigan, with its principal
executive office and place of business at One Energy Plaza, in Jackson, Jackson
County, Michigan 49201, formerly known as Consumers Power Company (hereinafter
sometimes referred to as the “Company”), and THE BANK OF NEW YORK MELLON, a New
York banking corporation, with its corporate trust offices at 101 Barclay St.,
New York, New York 10286 (hereinafter sometimes referred to as the “Trustee”),
as Trustee under the Indenture dated as of September 1, 1945 between Consumers
Power Company, a Maine corporation (hereinafter sometimes referred to as the
“Maine corporation”), and City Bank Farmers Trust Company (Citibank, N.A.,
successor, hereinafter sometimes referred to as the “Predecessor Trustee”),
securing bonds issued and to be issued as provided therein (hereinafter
sometimes referred to as the “Indenture”),

WHEREAS at the close of business on January 30, 1959, City Bank Farmers Trust
Company was converted into a national banking association under the title “First
National City Trust Company”; and

WHEREAS at the close of business on January 15, 1963, First National City Trust
Company was merged into First National City Bank; and

WHEREAS at the close of business on October 31, 1968, First National City Bank
was merged into The City Bank of New York, National Association, the name of
which was thereupon changed to First National City Bank; and

WHEREAS effective March 1, 1976, the name of First National City Bank was
changed to Citibank, N.A.; and

WHEREAS effective July 16, 1984, Manufacturers Hanover Trust Company succeeded
Citibank, N.A. as Trustee under the Indenture; and

WHEREAS effective June 19, 1992, Chemical Bank succeeded by merger to
Manufacturers Hanover Trust Company as Trustee under the Indenture; and

WHEREAS effective July 15, 1996, The Chase Manhattan Bank (National Association)
merged with and into Chemical Bank which thereafter was renamed The Chase
Manhattan Bank; and

WHEREAS effective November 11, 2001, The Chase Manhattan Bank merged with Morgan
Guaranty Trust Company of New York and the surviving corporation was renamed
JPMorgan Chase Bank; and

WHEREAS effective November 13, 2004, the name of JPMorgan Chase Bank was changed
to JPMorgan Chase Bank, N.A.; and

WHEREAS effective October 2, 2006, The Bank of New York succeeded JPMorgan Chase
Bank, N.A., as Trustee under the Indenture; and

WHEREAS effective July 1, 2008, the name of The Bank of New York was changed to
The Bank of New York Mellon; and

WHEREAS the Indenture was executed and delivered for the purpose of securing
such bonds as may from time to time be issued under and in accordance with the
terms of the Indenture, the aggregate principal amount of bonds to be secured
thereby being limited to $6,000,000,000 at any one time outstanding (except as
provided in Section 2.01 of the Indenture), and the Indenture describes and sets
forth the property conveyed thereby and is filed in the Office of the Secretary
of State of the State of Michigan and is of record in the Office of the Register
of Deeds of each county in the State of Michigan in which this Supplemental
Indenture is to be recorded; and

WHEREAS the Indenture has been supplemented and amended by various indentures
supplemental thereto, each of which is filed in the Office of the Secretary of
State of the State of Michigan and is of record in the Office of the Register of
Deeds of each county in the State of Michigan in which this Supplemental
Indenture is to be recorded; and

WHEREAS the Company and the Maine corporation entered into an Agreement of
Merger and Consolidation, dated as of February 14, 1968, which provided for the
Maine corporation to merge into the Company; and

WHEREAS the effective date of such Agreement of Merger and Consolidation was
June 6, 1968, upon which date the Maine corporation was merged into the Company
and the name of the Company was changed from “Consumers Power Company of
Michigan” to “Consumers Power Company”; and

WHEREAS the Company and the Predecessor Trustee entered into a Sixteenth
Supplemental Indenture, dated as of June 4, 1968, which provided, among other
things, for the assumption of the Indenture by the Company; and

WHEREAS said Sixteenth Supplemental Indenture became effective on the effective
date of such Agreement of Merger and Consolidation; and

WHEREAS the Company has succeeded to and has been substituted for the Maine
corporation under the Indenture with the same effect as if it had been named
therein as the mortgagor corporation; and

WHEREAS effective March 11, 1997, the name of Consumers Power Company was
changed to Consumers Energy Company; and

WHEREAS the Indenture provides for the issuance of bonds thereunder in one or
more series, and the Company, by appropriate corporate action in conformity with
the terms of the Indenture, has duly determined to create, and does hereby
create, a new series of bonds under the Indenture designated 2.60% Series due
2015, each of which bonds shall also bear the descriptive title “First Mortgage
Bonds” (hereinafter provided for and hereinafter sometimes referred to as the
“2015 Bonds”), the bonds of which series are to be issued as registered bonds
without coupons and are to bear interest at the rate per annum specified in the
title thereof and are to mature October 15, 2015; and

WHEREAS the Indenture provides for the issuance of bonds thereunder in one or
more series, and the Company, by appropriate corporate action in conformity with
the terms of the Indenture, has duly determined to create, and does hereby
create, a new series of bonds under the Indenture designated 3.21% Series due
2017, each of which bonds shall also bear the descriptive title “First Mortgage
Bonds” (hereinafter provided for and hereinafter sometimes referred to as the
“2017 Bonds”), the bonds of which series are to be issued as registered bonds
without coupons and are to bear interest at the rate per annum specified in the
title thereof and are to mature October 15, 2017; and

WHEREAS the Indenture provides for the issuance of bonds thereunder in one or
more series, and the Company, by appropriate corporate action in conformity with
the terms of the Indenture, has duly determined to create, and does hereby
create, a new series of bonds under the Indenture designated 3.77% Series due
2020, each of which bonds shall also bear the descriptive title “First Mortgage
Bonds” (hereinafter provided for and hereinafter sometimes referred to as the
“2020 Bonds”), the bonds of which series are to be issued as registered bonds
without coupons and are to bear interest at the rate per annum specified in the
title thereof and are to mature October 15, 2020; and

WHEREAS the Indenture provides for the issuance of bonds thereunder in one or
more series, and the Company, by appropriate corporate action in conformity with
the terms of the Indenture, has duly determined to create, and does hereby
create, a new series of bonds under the Indenture designated 4.97% Series due
2040, each of which bonds shall also bear the descriptive title “First Mortgage
Bonds” (hereinafter provided for and hereinafter sometimes referred to as the
“2040 Bonds”), the bonds of which series are to be issued as registered bonds
without coupons and are to bear interest at the rate per annum specified in the
title thereof and are to mature October 15, 2040; and

WHEREAS the Company and the purchasers party thereto (the “Purchasers”) have
entered into a Bond Purchase Agreement dated as of September 27, 2010 (the “Bond
Purchase Agreement”), pursuant to which the Company agreed to sell and the
Purchasers agreed to buy $50,000,000 in aggregate principal amount of 2015
Bonds, $100,000,000 in aggregate principal amount of 2017 Bonds, $100,000,000 in
aggregate principal amount of 2020 Bonds and $50,000,000 in aggregate principal
amount of 2040 Bonds (such 2015 Bonds, 2017 Bonds, 2020 Bonds and 2040 Bonds,
collectively the “Bonds”); and

WHEREAS each of the registered bonds without coupons of the 2015 Bonds and the
Trustee’s Authentication Certificate thereon, each of the registered bonds
without coupons of the 2017 Bonds and the Trustee’s Authentication Certificate
thereon, each of the registered bonds without coupons of the 2020 Bonds and the
Trustee’s Authentication Certificate thereon, and each of the registered bonds
without coupons of the 2040 Bonds and the Trustee’s Authentication Certificate
thereon, are to be substantially in the following forms, respectively, to wit:

[FORM OF REGISTERED BOND OF THE 2015 BONDS]
[FACE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.

CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
2.60% SERIES DUE 2015

PPN: $     

No.:       

CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called the
“Company”), for value received, hereby promises to pay to       , or registered
assigns, the principal sum of      Dollars ($     ) on October 15, 2015, and to
pay to the registered holder hereof interest on said sum from the latest
semi-annual interest payment date to which interest has been paid on the bonds
of this series preceding the date hereof, unless the date hereof be an interest
payment date to which interest is being paid, in which case from the date
hereof, or unless the date hereof is prior to April 15, 2011, in which case from
October 15, 2010 (or if this bond is dated between the record date for any
interest payment date and such interest payment date, then from such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from the next preceding
semi-annual interest payment date to which interest has been paid on the bonds
of this series, or if such interest payment date is April 15, 2011, from
October 15, 2010), at the rate per annum, until the principal hereof shall have
become due and payable, specified in the title of this bond, payable on April 15
and October 15 in each year. The provisions of this bond are continued on the
reverse hereof and such continued provisions shall for all purposes have the
same effect as though fully set forth at this place.

This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the certificate hereon.

IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be executed
in its name by its Chairman of the Board, its President or one of its Vice
Presidents by his or her signature or a facsimile thereof, and its corporate
seal or a facsimile thereof to be affixed hereto or imprinted hereon and
attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.



      CONSUMERS ENERGY COMPANY

Dated:

By:
Printed:
Title:


Attest:

TRUSTEE’S AUTHENTICATION CERTIFICATE

This is one of the bonds, of the series designated therein, described in the
within-mentioned Indenture.



      THE BANK OF NEW YORK MELLON, Trustee

By:
Authorized Officer


[REVERSE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
2.60% SERIES DUE 2015

The interest payable on any April 15 or October 15 will, subject to certain
exceptions provided in the Indenture hereinafter mentioned, be paid to the
person in whose name this bond is registered at the close of business on the
record date, which shall be the first calendar day of the month in which such
interest payment date occurs, or, if such April 15 or October 15 shall be a
legal holiday or a day on which banking institutions in the Borough of
Manhattan, The City of New York, are authorized to close, the next succeeding
day which shall not be a legal holiday or a day on which such institutions are
so authorized to close. The principal of and the premium, if any, and interest
on this bond shall be payable at the office or agency of the Company in the
Borough of Manhattan, The City of New York, designated for that purpose, in any
coin or currency of the United States of America which at the time of payment is
legal tender for public and private debts.

This bond is one of the bonds of a series designated as First Mortgage Bonds,
2.60% Series due 2015 (sometimes herein referred to as the “2015 Bonds” or the
“Bonds”) issued under and in accordance with and secured by an indenture dated
as of September 1, 1945, given by the Company (or its predecessor, Consumers
Power Company, a Maine corporation) to City Bank Farmers Trust Company (The Bank
of New York Mellon, successor) (hereinafter sometimes referred to as the
“Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.

Any or all of the 2015 Bonds may be redeemed by the Company, at any time and
from time to time prior to maturity, at a redemption price equal to 100% of the
principal amount of such 2015 Bonds being redeemed plus the Applicable Premium
(as defined below), if any, thereon at the time of redemption, together with
accrued interest, if any, thereon to the redemption date. In no event will the
redemption price be less than 100% of the principal amount of the 2015 Bonds
plus accrued interest, if any, thereon to the redemption date.

“Applicable Premium” means, with respect to a 2015 Bond (or portion thereof)
being redeemed at any time, the excess of (a) the present value at such time of
the principal amount of such 2015 Bond (or portion thereof) being redeemed plus
all scheduled interest payments on such 2015 Bond (or portion thereof excluding
interest accrued to the redemption date) after the redemption date, which
present value shall be computed using a discount rate equal to the Treasury Rate
(as defined below) plus 50 basis points, over (b) the principal amount of such
2015 Bond (or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.

“Treasury Rate” means the yield to maturity at the time of computation of
on-the-run United States Treasury securities adjusted to constant maturity under
the caption “Treasury constant maturities, Nominal” (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) (the
“Statistical Release”)) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data) most
nearly equal to the then remaining average life to stated maturity of the 2015
Bonds; provided, however, that if the average life (rounded to the first decimal
point) to stated maturity of the 2015 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield (in the Statistical Release columns labeled “Week Ending”) is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of
on-the-run United States Treasury securities for which such yields are given.

The Treasury Rate will be calculated on the third Business Day preceding the
date fixed for redemption.

If the original redemption date is on or after a record date and on or before
the relevant interest payment date, the accrued and unpaid interest, if any,
will be paid to the person or entity in whose name the 2015 Bond is registered
at the close of business on the record date, and no additional interest will be
payable to the holders whose 2015 Bonds shall be subject to redemption.

If less than all of the 2015 Bonds are to be redeemed, the Trustee shall select,
in such manner as it shall deem appropriate and fair, the particular 2015 Bonds
or portions thereof to be redeemed. Notice of redemption shall be given by mail
not less than 30 nor more than 60 days prior to the date fixed for redemption to
the holders of the 2015 Bonds to be redeemed; provided, however, that the
failure to duly give such notice by mail, or any defect therein, shall not
affect the validity of any proceedings for the redemption of the 2015 Bonds as
to which there shall have been no such failure or defect. On and after the date
fixed for redemption (unless the Company shall default in the payment of the
2015 Bonds or portions thereof to be redeemed at the applicable redemption
price, together with accrued interest, if any, thereon to such date), interest
on the 2015 Bonds or the portions thereof so called for redemption shall cease
to accrue.

This bond is not redeemable by the operation of the improvement fund or the
maintenance and replacement provisions of the Indenture or with the proceeds of
released property.

In case of certain defaults as specified in the Indenture, the principal of this
bond may be declared or may become due and payable on the conditions, at the
time, in the manner and with the effect provided in the Indenture. The holders
of certain specified percentages of the bonds at the time outstanding, including
in certain cases specified percentages of bonds of particular series, may in
certain cases, to the extent and as provided in the Indenture, waive certain
defaults thereunder and the consequences of such defaults.

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than seventy-five per centum in principal
amount of the bonds (exclusive of bonds disqualified by reason of the Company’s
interest therein) at the time outstanding, including, if more than one series of
bonds shall be at the time outstanding, not less than sixty per centum in
principal amount of each series affected, to effect, by an indenture
supplemental to the Indenture, modifications or alterations of the Indenture and
of the rights and obligations of the Company and the rights of the holders of
the bonds and coupons; provided, however, that no such modification or
alteration shall be made without the written approval or consent of the holder
hereof which will (a) extend the maturity of this bond or reduce the rate or
extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof,
(b) permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the percentage of the
principal amount of the bonds upon the approval or consent of the holders of
which modifications or alterations may be made as aforesaid.

The Company reserves the right, without any consent, vote or other action by
holders of the 2015 Bonds or any other series created after the Sixty-eighth
Supplemental Indenture to amend the Indenture to reduce the percentage of the
principal amount of bonds the holders of which are required to approve any
supplemental indenture (other than any supplemental indenture which is subject
to the proviso contained in the immediately preceding sentence) (a) from not
less than seventy-five per centum (including sixty per centum of each series
affected) to not less than a majority in principal amount of the bonds at the
time outstanding or (b) in case fewer than all series are affected, not less
than a majority in principal amount of the bonds of all affected series, voting
together.

No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this bond, or for any claim based hereon, or otherwise in respect
hereof or of the Indenture, to or against any incorporator, stockholder,
director or officer, past, present or future, as such, of the Company, or of any
predecessor or successor company, either directly or through the Company, or
such predecessor or successor company, or otherwise, under any constitution or
statute or rule of law, or by the enforcement of any assessment or penalty, or
otherwise, all such liability of incorporators, stockholders, directors and
officers, as such, being waived and released by the holder and owner hereof by
the acceptance of this bond and being likewise waived and released by the terms
of the Indenture.

This bond shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

[END OF FORM OF REGISTERED BOND OF THE 2015 BONDS]
- — - — - — - — - — - — - — -
[FORM OF REGISTERED BOND OF THE 2017 BONDS]
[FACE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.

CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
3.21% SERIES DUE 2017

PPN: $     

No.:       

CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called the
“Company”), for value received, hereby promises to pay to       , or registered
assigns, the principal sum of      Dollars ($     ) on October 15, 2017, and to
pay to the registered holder hereof interest on said sum from the latest
semi-annual interest payment date to which interest has been paid on the bonds
of this series preceding the date hereof, unless the date hereof be an interest
payment date to which interest is being paid, in which case from the date
hereof, or unless the date hereof is prior to April 15, 2011, in which case from
October 15, 2010 (or if this bond is dated between the record date for any
interest payment date and such interest payment date, then from such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from the next preceding
semi-annual interest payment date to which interest has been paid on the bonds
of this series, or if such interest payment date is April 15, 2011, from
October 15, 2010), at the rate per annum, until the principal hereof shall have
become due and payable, specified in the title of this bond, payable on April 15
and October 15 in each year. The provisions of this bond are continued on the
reverse hereof and such continued provisions shall for all purposes have the
same effect as though fully set forth at this place.

This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the certificate hereon.

IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be executed
in its name by its Chairman of the Board, its President or one of its Vice
Presidents by his or her signature or a facsimile thereof, and its corporate
seal or a facsimile thereof to be affixed hereto or imprinted hereon and
attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.



      CONSUMERS ENERGY COMPANY

Dated:

By:
Printed:
Title:


Attest:

TRUSTEE’S AUTHENTICATION CERTIFICATE

This is one of the bonds, of the series designated therein, described in the
within-mentioned Indenture.



      THE BANK OF NEW YORK MELLON, Trustee

By:
Authorized Officer


[REVERSE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
3.21% SERIES DUE 2017

The interest payable on any April 15 or October 15 will, subject to certain
exceptions provided in the Indenture hereinafter mentioned, be paid to the
person in whose name this bond is registered at the close of business on the
record date, which shall be the first calendar day of the month in which such
interest payment date occurs, or, if such April 15 or October 15 shall be a
legal holiday or a day on which banking institutions in the Borough of
Manhattan, The City of New York, are authorized to close, the next succeeding
day which shall not be a legal holiday or a day on which such institutions are
so authorized to close. The principal of and the premium, if any, and interest
on this bond shall be payable at the office or agency of the Company in the
Borough of Manhattan, The City of New York, designated for that purpose, in any
coin or currency of the United States of America which at the time of payment is
legal tender for public and private debts.

This bond is one of the bonds of a series designated as First Mortgage Bonds,
3.21% Series due 2017 (sometimes herein referred to as the “2017 Bonds” or the
“Bonds”) issued under and in accordance with and secured by an indenture dated
as of September 1, 1945, given by the Company (or its predecessor, Consumers
Power Company, a Maine corporation) to City Bank Farmers Trust Company (The Bank
of New York Mellon, successor) (hereinafter sometimes referred to as the
“Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.

Any or all of the 2017 Bonds may be redeemed by the Company, at any time and
from time to time prior to maturity, at a redemption price equal to 100% of the
principal amount of such 2017 Bonds being redeemed plus the Applicable Premium
(as defined below), if any, thereon at the time of redemption, together with
accrued interest, if any, thereon to the redemption date. In no event will the
redemption price be less than 100% of the principal amount of the 2017 Bonds
plus accrued interest, if any, thereon to the redemption date.

“Applicable Premium” means, with respect to a 2017 Bond (or portion thereof)
being redeemed at any time, the excess of (a) the present value at such time of
the principal amount of such 2017 Bond (or portion thereof) being redeemed plus
all scheduled interest payments on such 2017 Bond (or portion thereof excluding
interest accrued to the redemption date) after the redemption date, which
present value shall be computed using a discount rate equal to the Treasury Rate
(as defined below) plus 50 basis points, over (b) the principal amount of such
2017 Bond (or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.

“Treasury Rate” means the yield to maturity at the time of computation of
on-the-run United States Treasury securities adjusted to constant maturity under
the caption “Treasury constant maturities, Nominal” (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) (the
“Statistical Release”)) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data) most
nearly equal to the then remaining average life to stated maturity of the 2017
Bonds; provided, however, that if the average life (rounded to the first decimal
point) to stated maturity of the 2017 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield (in the Statistical Release columns labeled “Week Ending”) is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of
on-the-run United States Treasury securities for which such yields are given.

The Treasury Rate will be calculated on the third Business Day preceding the
date fixed for redemption.

If the original redemption date is on or after a record date and on or before
the relevant interest payment date, the accrued and unpaid interest, if any,
will be paid to the person or entity in whose name the 2017 Bond is registered
at the close of business on the record date, and no additional interest will be
payable to the holders whose 2017 Bonds shall be subject to redemption.

If less than all of the 2017 Bonds are to be redeemed, the Trustee shall select,
in such manner as it shall deem appropriate and fair, the particular 2017 Bonds
or portions thereof to be redeemed. Notice of redemption shall be given by mail
not less than 30 nor more than 60 days prior to the date fixed for redemption to
the holders of the 2017 Bonds to be redeemed; provided, however, that the
failure to duly give such notice by mail, or any defect therein, shall not
affect the validity of any proceedings for the redemption of the 2017 Bonds as
to which there shall have been no such failure or defect. On and after the date
fixed for redemption (unless the Company shall default in the payment of the
2017 Bonds or portions thereof to be redeemed at the applicable redemption
price, together with accrued interest, if any, thereon to such date), interest
on the 2017 Bonds or the portions thereof so called for redemption shall cease
to accrue.

This bond is not redeemable by the operation of the improvement fund or the
maintenance and replacement provisions of the Indenture or with the proceeds of
released property.

In case of certain defaults as specified in the Indenture, the principal of this
bond may be declared or may become due and payable on the conditions, at the
time, in the manner and with the effect provided in the Indenture. The holders
of certain specified percentages of the bonds at the time outstanding, including
in certain cases specified percentages of bonds of particular series, may in
certain cases, to the extent and as provided in the Indenture, waive certain
defaults thereunder and the consequences of such defaults.

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than seventy-five per centum in principal
amount of the bonds (exclusive of bonds disqualified by reason of the Company’s
interest therein) at the time outstanding, including, if more than one series of
bonds shall be at the time outstanding, not less than sixty per centum in
principal amount of each series affected, to effect, by an indenture
supplemental to the Indenture, modifications or alterations of the Indenture and
of the rights and obligations of the Company and the rights of the holders of
the bonds and coupons; provided, however, that no such modification or
alteration shall be made without the written approval or consent of the holder
hereof which will (a) extend the maturity of this bond or reduce the rate or
extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof,
(b) permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the percentage of the
principal amount of the bonds upon the approval or consent of the holders of
which modifications or alterations may be made as aforesaid.

The Company reserves the right, without any consent, vote or other action by
holders of the 2017 Bonds or any other series created after the Sixty-eighth
Supplemental Indenture to amend the Indenture to reduce the percentage of the
principal amount of bonds the holders of which are required to approve any
supplemental indenture (other than any supplemental indenture which is subject
to the proviso contained in the immediately preceding sentence) (a) from not
less than seventy-five per centum (including sixty per centum of each series
affected) to not less than a majority in principal amount of the bonds at the
time outstanding or (b) in case fewer than all series are affected, not less
than a majority in principal amount of the bonds of all affected series, voting
together.

No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this bond, or for any claim based hereon, or otherwise in respect
hereof or of the Indenture, to or against any incorporator, stockholder,
director or officer, past, present or future, as such, of the Company, or of any
predecessor or successor company, either directly or through the Company, or
such predecessor or successor company, or otherwise, under any constitution or
statute or rule of law, or by the enforcement of any assessment or penalty, or
otherwise, all such liability of incorporators, stockholders, directors and
officers, as such, being waived and released by the holder and owner hereof by
the acceptance of this bond and being likewise waived and released by the terms
of the Indenture.

This bond shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

[END OF FORM OF REGISTERED BOND OF THE 2017 BONDS]
- — - — - — - — - — - — - — -
[FORM OF REGISTERED BOND OF THE 2020 BONDS]
[FACE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.

CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
3.77% SERIES DUE 2020

PPN: $     

No.:       

CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called the
“Company”), for value received, hereby promises to pay to       , or registered
assigns, the principal sum of      Dollars ($     ) on October 15, 2020, and to
pay to the registered holder hereof interest on said sum from the latest
semi-annual interest payment date to which interest has been paid on the bonds
of this series preceding the date hereof, unless the date hereof be an interest
payment date to which interest is being paid, in which case from the date
hereof, or unless the date hereof is prior to April 15, 2011, in which case from
October 15, 2010 (or if this bond is dated between the record date for any
interest payment date and such interest payment date, then from such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from the next preceding
semi-annual interest payment date to which interest has been paid on the bonds
of this series, or if such interest payment date is April 15, 2011, from
October 15, 2010), at the rate per annum, until the principal hereof shall have
become due and payable, specified in the title of this bond, payable on April 15
and October 15 in each year. The provisions of this bond are continued on the
reverse hereof and such continued provisions shall for all purposes have the
same effect as though fully set forth at this place.

This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the certificate hereon.

IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be executed
in its name by its Chairman of the Board, its President or one of its Vice
Presidents by his or her signature or a facsimile thereof, and its corporate
seal or a facsimile thereof to be affixed hereto or imprinted hereon and
attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.



      CONSUMERS ENERGY COMPANY

Dated:

By:
Printed:
Title:


Attest:

TRUSTEE’S AUTHENTICATION CERTIFICATE

This is one of the bonds, of the series designated therein, described in the
within-mentioned Indenture.



      THE BANK OF NEW YORK MELLON, Trustee

By:
Authorized Officer


[REVERSE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
3.77% SERIES DUE 2020

The interest payable on any April 15 or October 15 will, subject to certain
exceptions provided in the Indenture hereinafter mentioned, be paid to the
person in whose name this bond is registered at the close of business on the
record date, which shall be the first calendar day of the month in which such
interest payment date occurs, or, if such April 15 or October 15 shall be a
legal holiday or a day on which banking institutions in the Borough of
Manhattan, The City of New York, are authorized to close, the next succeeding
day which shall not be a legal holiday or a day on which such institutions are
so authorized to close. The principal of and the premium, if any, and interest
on this bond shall be payable at the office or agency of the Company in the
Borough of Manhattan, The City of New York, designated for that purpose, in any
coin or currency of the United States of America which at the time of payment is
legal tender for public and private debts.

This bond is one of the bonds of a series designated as First Mortgage Bonds,
3.77% Series due 2020 (sometimes herein referred to as the “2020 Bonds” or the
“Bonds”) issued under and in accordance with and secured by an indenture dated
as of September 1, 1945, given by the Company (or its predecessor, Consumers
Power Company, a Maine corporation) to City Bank Farmers Trust Company (The Bank
of New York Mellon, successor) (hereinafter sometimes referred to as the
“Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.

Any or all of the 2020 Bonds may be redeemed by the Company, at any time and
from time to time prior to maturity, at a redemption price equal to 100% of the
principal amount of such 2020 Bonds being redeemed plus the Applicable Premium
(as defined below), if any, thereon at the time of redemption, together with
accrued interest, if any, thereon to the redemption date. In no event will the
redemption price be less than 100% of the principal amount of the 2020 Bonds
plus accrued interest, if any, thereon to the redemption date.

“Applicable Premium” means, with respect to a 2020 Bond (or portion thereof)
being redeemed at any time, the excess of (a) the present value at such time of
the principal amount of such 2020 Bond (or portion thereof) being redeemed plus
all scheduled interest payments on such 2020 Bond (or portion thereof excluding
interest accrued to the redemption date) after the redemption date, which
present value shall be computed using a discount rate equal to the Treasury Rate
(as defined below) plus 50 basis points, over (b) the principal amount of such
2020 Bond (or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.

“Treasury Rate” means the yield to maturity at the time of computation of
on-the-run United States Treasury securities adjusted to constant maturity under
the caption “Treasury constant maturities, Nominal” (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) (the
“Statistical Release”)) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data) most
nearly equal to the then remaining average life to stated maturity of the 2020
Bonds; provided, however, that if the average life (rounded to the first decimal
point) to stated maturity of the 2020 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield (in the Statistical Release columns labeled “Week Ending”) is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of
on-the-run United States Treasury securities for which such yields are given.

The Treasury Rate will be calculated on the third Business Day preceding the
date fixed for redemption.

If the original redemption date is on or after a record date and on or before
the relevant interest payment date, the accrued and unpaid interest, if any,
will be paid to the person or entity in whose name the 2020 Bond is registered
at the close of business on the record date, and no additional interest will be
payable to the holders whose 2020 Bonds shall be subject to redemption.

If less than all of the 2020 Bonds are to be redeemed, the Trustee shall select,
in such manner as it shall deem appropriate and fair, the particular 2020 Bonds
or portions thereof to be redeemed. Notice of redemption shall be given by mail
not less than 30 nor more than 60 days prior to the date fixed for redemption to
the holders of the 2020 Bonds to be redeemed; provided, however, that the
failure to duly give such notice by mail, or any defect therein, shall not
affect the validity of any proceedings for the redemption of the 2020 Bonds as
to which there shall have been no such failure or defect. On and after the date
fixed for redemption (unless the Company shall default in the payment of the
2020 Bonds or portions thereof to be redeemed at the applicable redemption
price, together with accrued interest, if any, thereon to such date), interest
on the 2020 Bonds or the portions thereof so called for redemption shall cease
to accrue.

This bond is not redeemable by the operation of the improvement fund or the
maintenance and replacement provisions of the Indenture or with the proceeds of
released property.

In case of certain defaults as specified in the Indenture, the principal of this
bond may be declared or may become due and payable on the conditions, at the
time, in the manner and with the effect provided in the Indenture. The holders
of certain specified percentages of the bonds at the time outstanding, including
in certain cases specified percentages of bonds of particular series, may in
certain cases, to the extent and as provided in the Indenture, waive certain
defaults thereunder and the consequences of such defaults.

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than seventy-five per centum in principal
amount of the bonds (exclusive of bonds disqualified by reason of the Company’s
interest therein) at the time outstanding, including, if more than one series of
bonds shall be at the time outstanding, not less than sixty per centum in
principal amount of each series affected, to effect, by an indenture
supplemental to the Indenture, modifications or alterations of the Indenture and
of the rights and obligations of the Company and the rights of the holders of
the bonds and coupons; provided, however, that no such modification or
alteration shall be made without the written approval or consent of the holder
hereof which will (a) extend the maturity of this bond or reduce the rate or
extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof,
(b) permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the percentage of the
principal amount of the bonds upon the approval or consent of the holders of
which modifications or alterations may be made as aforesaid.

The Company reserves the right, without any consent, vote or other action by
holders of the 2020 Bonds or any other series created after the Sixty-eighth
Supplemental Indenture to amend the Indenture to reduce the percentage of the
principal amount of bonds the holders of which are required to approve any
supplemental indenture (other than any supplemental indenture which is subject
to the proviso contained in the immediately preceding sentence) (a) from not
less than seventy-five per centum (including sixty per centum of each series
affected) to not less than a majority in principal amount of the bonds at the
time outstanding or (b) in case fewer than all series are affected, not less
than a majority in principal amount of the bonds of all affected series, voting
together.

No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this bond, or for any claim based hereon, or otherwise in respect
hereof or of the Indenture, to or against any incorporator, stockholder,
director or officer, past, present or future, as such, of the Company, or of any
predecessor or successor company, either directly or through the Company, or
such predecessor or successor company, or otherwise, under any constitution or
statute or rule of law, or by the enforcement of any assessment or penalty, or
otherwise, all such liability of incorporators, stockholders, directors and
officers, as such, being waived and released by the holder and owner hereof by
the acceptance of this bond and being likewise waived and released by the terms
of the Indenture.

This bond shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

[END OF FORM OF REGISTERED BOND OF THE 2020 BONDS]
- — - — - — - — - — - — - — -
[FORM OF REGISTERED BOND OF THE 2040 BONDS]
[FACE]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION.

CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
4.97% SERIES DUE 2040

PPN: $     

No.:       

CONSUMERS ENERGY COMPANY, a Michigan corporation (hereinafter called the
“Company”), for value received, hereby promises to pay to       , or registered
assigns, the principal sum of      Dollars ($     ) on October 15, 2040, and to
pay to the registered holder hereof interest on said sum from the latest
semi-annual interest payment date to which interest has been paid on the bonds
of this series preceding the date hereof, unless the date hereof be an interest
payment date to which interest is being paid, in which case from the date
hereof, or unless the date hereof is prior to April 15, 2011, in which case from
October 15, 2010 (or if this bond is dated between the record date for any
interest payment date and such interest payment date, then from such interest
payment date, provided, however, that if the Company shall default in payment of
the interest due on such interest payment date, then from the next preceding
semi-annual interest payment date to which interest has been paid on the bonds
of this series, or if such interest payment date is April 15, 2011, from
October 15, 2010), at the rate per annum, until the principal hereof shall have
become due and payable, specified in the title of this bond, payable on April 15
and October 15 in each year. The provisions of this bond are continued on the
reverse hereof and such continued provisions shall for all purposes have the
same effect as though fully set forth at this place.

This bond shall not be valid or become obligatory for any purpose unless and
until it shall have been authenticated by the execution by the Trustee or its
successor in trust under the Indenture of the certificate hereon.

IN WITNESS WHEREOF, Consumers Energy Company has caused this bond to be executed
in its name by its Chairman of the Board, its President or one of its Vice
Presidents by his or her signature or a facsimile thereof, and its corporate
seal or a facsimile thereof to be affixed hereto or imprinted hereon and
attested by its Secretary or one of its Assistant Secretaries by his or her
signature or a facsimile thereof.



      CONSUMERS ENERGY COMPANY

Dated:

By:
Printed:
Title:


Attest:

TRUSTEE’S AUTHENTICATION CERTIFICATE

This is one of the bonds, of the series designated therein, described in the
within-mentioned Indenture.



      THE BANK OF NEW YORK MELLON, Trustee

By:
Authorized Officer


[REVERSE]
CONSUMERS ENERGY COMPANY
FIRST MORTGAGE BOND
4.97% SERIES DUE 2040

The interest payable on any April 15 or October 15 will, subject to certain
exceptions provided in the Indenture hereinafter mentioned, be paid to the
person in whose name this bond is registered at the close of business on the
record date, which shall be the first calendar day of the month in which such
interest payment date occurs, or, if such April 15 or October 15 shall be a
legal holiday or a day on which banking institutions in the Borough of
Manhattan, The City of New York, are authorized to close, the next succeeding
day which shall not be a legal holiday or a day on which such institutions are
so authorized to close. The principal of and the premium, if any, and interest
on this bond shall be payable at the office or agency of the Company in the
Borough of Manhattan, The City of New York, designated for that purpose, in any
coin or currency of the United States of America which at the time of payment is
legal tender for public and private debts.

This bond is one of the bonds of a series designated as First Mortgage Bonds,
4.97% Series due 2040 (sometimes herein referred to as the “2040 Bonds” or the
“Bonds”) issued under and in accordance with and secured by an indenture dated
as of September 1, 1945, given by the Company (or its predecessor, Consumers
Power Company, a Maine corporation) to City Bank Farmers Trust Company (The Bank
of New York Mellon, successor) (hereinafter sometimes referred to as the
“Trustee”), together with indentures supplemental thereto, heretofore or
hereafter executed, to which indenture and indentures supplemental thereto
(hereinafter referred to collectively as the “Indenture”) reference is hereby
made for a description of the property mortgaged and pledged, the nature and
extent of the security and the rights, duties and immunities thereunder of the
Trustee and the rights of the holders of said bonds and of the Trustee and of
the Company in respect of such security, and the limitations on such rights. By
the terms of the Indenture, the bonds to be secured thereby are issuable in
series which may vary as to date, amount, date of maturity, rate of interest and
in other respects as provided in the Indenture.

Any or all of the 2040 Bonds may be redeemed by the Company, at any time and
from time to time prior to maturity, at a redemption price equal to 100% of the
principal amount of such 2040 Bonds being redeemed plus the Applicable Premium
(as defined below), if any, thereon at the time of redemption, together with
accrued interest, if any, thereon to the redemption date. In no event will the
redemption price be less than 100% of the principal amount of the 2040 Bonds
plus accrued interest, if any, thereon to the redemption date.

“Applicable Premium” means, with respect to a 2040 Bond (or portion thereof)
being redeemed at any time, the excess of (a) the present value at such time of
the principal amount of such 2040 Bond (or portion thereof) being redeemed plus
all scheduled interest payments on such 2040 Bond (or portion thereof excluding
interest accrued to the redemption date) after the redemption date, which
present value shall be computed using a discount rate equal to the Treasury Rate
(as defined below) plus 50 basis points, over (b) the principal amount of such
2040 Bond (or portion thereof) being redeemed at such time. For purposes of this
definition, the present values of interest and principal payments will be
determined in accordance with generally accepted principles of financial
analysis.

“Treasury Rate” means the yield to maturity at the time of computation of
on-the-run United States Treasury securities adjusted to constant maturity under
the caption “Treasury constant maturities, Nominal” (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) (the
“Statistical Release”)) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data) most
nearly equal to the then remaining average life to stated maturity of the 2040
Bonds; provided, however, that if the average life (rounded to the first decimal
point) to stated maturity of the 2040 Bonds is not equal to the constant
maturity of an on-the-run United States Treasury security for which a weekly
average yield (in the Statistical Release columns labeled “Week Ending”) is
given, the Treasury Rate shall be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of
on-the-run United States Treasury securities for which such yields are given.

The Treasury Rate will be calculated on the third Business Day preceding the
date fixed for redemption.

If the original redemption date is on or after a record date and on or before
the relevant interest payment date, the accrued and unpaid interest, if any,
will be paid to the person or entity in whose name the 2040 Bond is registered
at the close of business on the record date, and no additional interest will be
payable to the holders whose 2040 Bonds shall be subject to redemption.

If less than all of the 2040 Bonds are to be redeemed, the Trustee shall select,
in such manner as it shall deem appropriate and fair, the particular 2040 Bonds
or portions thereof to be redeemed. Notice of redemption shall be given by mail
not less than 30 nor more than 60 days prior to the date fixed for redemption to
the holders of the 2040 Bonds to be redeemed; provided, however, that the
failure to duly give such notice by mail, or any defect therein, shall not
affect the validity of any proceedings for the redemption of the 2040 Bonds as
to which there shall have been no such failure or defect. On and after the date
fixed for redemption (unless the Company shall default in the payment of the
2040 Bonds or portions thereof to be redeemed at the applicable redemption
price, together with accrued interest, if any, thereon to such date), interest
on the 2040 Bonds or the portions thereof so called for redemption shall cease
to accrue.

This bond is not redeemable by the operation of the improvement fund or the
maintenance and replacement provisions of the Indenture or with the proceeds of
released property.

In case of certain defaults as specified in the Indenture, the principal of this
bond may be declared or may become due and payable on the conditions, at the
time, in the manner and with the effect provided in the Indenture. The holders
of certain specified percentages of the bonds at the time outstanding, including
in certain cases specified percentages of bonds of particular series, may in
certain cases, to the extent and as provided in the Indenture, waive certain
defaults thereunder and the consequences of such defaults.

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than seventy-five per centum in principal
amount of the bonds (exclusive of bonds disqualified by reason of the Company’s
interest therein) at the time outstanding, including, if more than one series of
bonds shall be at the time outstanding, not less than sixty per centum in
principal amount of each series affected, to effect, by an indenture
supplemental to the Indenture, modifications or alterations of the Indenture and
of the rights and obligations of the Company and the rights of the holders of
the bonds and coupons; provided, however, that no such modification or
alteration shall be made without the written approval or consent of the holder
hereof which will (a) extend the maturity of this bond or reduce the rate or
extend the time of payment of interest hereon or reduce the amount of the
principal hereof or reduce any premium payable on the redemption hereof,
(b) permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of the Indenture, or (c) reduce the percentage of the
principal amount of the bonds upon the approval or consent of the holders of
which modifications or alterations may be made as aforesaid.

The Company reserves the right, without any consent, vote or other action by
holders of the 2040 Bonds or any other series created after the Sixty-eighth
Supplemental Indenture to amend the Indenture to reduce the percentage of the
principal amount of bonds the holders of which are required to approve any
supplemental indenture (other than any supplemental indenture which is subject
to the proviso contained in the immediately preceding sentence) (a) from not
less than seventy-five per centum (including sixty per centum of each series
affected) to not less than a majority in principal amount of the bonds at the
time outstanding or (b) in case fewer than all series are affected, not less
than a majority in principal amount of the bonds of all affected series, voting
together.

No recourse shall be had for the payment of the principal of or premium, if any,
or interest on this bond, or for any claim based hereon, or otherwise in respect
hereof or of the Indenture, to or against any incorporator, stockholder,
director or officer, past, present or future, as such, of the Company, or of any
predecessor or successor company, either directly or through the Company, or
such predecessor or successor company, or otherwise, under any constitution or
statute or rule of law, or by the enforcement of any assessment or penalty, or
otherwise, all such liability of incorporators, stockholders, directors and
officers, as such, being waived and released by the holder and owner hereof by
the acceptance of this bond and being likewise waived and released by the terms
of the Indenture.

This bond shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

[END OF FORM OF REGISTERED BOND OF THE 2040 BONDS]
- — - — - — - — - — - — - — -

AND WHEREAS all acts and things necessary to make the Bonds when duly executed
by the Company and authenticated by the Trustee or its agent and issued as
prescribed in the Indenture, as heretofore supplemented and amended, and this
Supplemental Indenture, the valid, binding and legal obligations of the Company,
and to constitute the Indenture, as supplemented and amended as aforesaid, as
well as by this Supplemental Indenture, a valid, binding and legal instrument
for the security thereof, have been done and performed, and the creation,
execution and delivery of this Supplemental Indenture and the creation,
execution and issuance of bonds subject to the terms hereof and of the
Indenture, as so supplemented and amended, have in all respects been duly
authorized;

NOW, THEREFORE, in consideration of the premises, of the acceptance and purchase
by the holders thereof of the bonds issued and to be issued under the Indenture,
as supplemented and amended as above set forth, duly paid by the Trustee to the
Company, and of other good and valuable considerations, the receipt whereof is
hereby acknowledged, and for the purpose of securing the due and punctual
payment of the principal of and premium, if any, and interest on all bonds now
outstanding under the Indenture and the $50,000,000 principal amount of the 2015
Bonds, the $100,000,000 principal amount of the 2017 Bonds, the $100,000,000
principal amount of the 2020 Bonds, and the $50,000,000 principal amount of the
2040 Bonds, and all other bonds which shall be issued under the Indenture, as
supplemented and amended from time to time, and for the purpose of securing the
faithful performance and observance of all covenants and conditions therein, and
in any indenture supplemental thereto, set forth, the Company has given,
granted, bargained, sold, released, transferred, assigned, hypothecated,
pledged, mortgaged, confirmed, set over, warranted, alienated and conveyed and
by these presents does give, grant, bargain, sell, release, transfer, assign,
hypothecate, pledge, mortgage, confirm, set over, warrant, alienate and convey
unto The Bank of New York Mellon, as Trustee, as provided in the Indenture, and
its successor or successors in the trust thereby and hereby created and to its
or their assigns forever, all the right, title and interest of the Company in
and to all the property, described in Section 13 hereof, together (subject to
the provisions of Article X of the Indenture) with the tolls, rents, revenues,
issues, earnings, income, products and profits thereof, excepting, however, the
property, interests and rights specifically excepted from the lien of the
Indenture as set forth in the Indenture;

TOGETHER WITH all and singular the tenements, hereditaments and appurtenances
belonging or in any wise appertaining to the premises, property, franchises and
rights, or any thereof, referred to in the foregoing granting clause, with the
reversion and reversions, remainder and remainders and (subject to the
provisions of Article X of the Indenture) the tolls, rents, revenues, issues,
earnings, income, products and profits thereof, and all the estate, right, title
and interest and claim whatsoever, at law as well as in equity, which the
Company now has or may hereafter acquire in and to the aforesaid premises,
property, franchises and rights and every part and parcel thereof;

SUBJECT, HOWEVER, with respect to such premises, property, franchises and
rights, to excepted encumbrances as said term is defined in Section 1.02 of the
Indenture, and subject also to all defects and limitations of title and to all
encumbrances existing at the time of acquisition.

TO HAVE AND TO HOLD all said premises, property, franchises and rights hereby
conveyed, assigned, pledged or mortgaged, or intended so to be, unto the
Trustee, its successor or successors in trust and their assigns forever;

BUT IN TRUST, NEVERTHELESS, with power of sale for the equal and proportionate
benefit and security of the holders of all bonds now or hereafter authenticated
and delivered under and secured by the Indenture and interest coupons
appurtenant thereto, pursuant to the provisions of the Indenture and of any
supplemental indenture, and for the enforcement of the payment of said bonds and
coupons when payable and the performance of and compliance with the covenants
and conditions of the Indenture and of any supplemental indenture, without any
preference, distinction or priority as to lien or otherwise of any bond or bonds
over others by reason of the difference in time of the actual authentication,
delivery, issue, sale or negotiation thereof or for any other reason whatsoever,
except as otherwise expressly provided in the Indenture; and so that each and
every bond now or hereafter authenticated and delivered thereunder shall have
the same lien, and so that the principal of and premium, if any, and interest on
every such bond shall, subject to the terms thereof, be equally and
proportionately secured, as if it had been made, executed, authenticated,
delivered, sold and negotiated simultaneously with the execution and delivery
thereof;

AND IT IS EXPRESSLY DECLARED by the Company that all bonds authenticated and
delivered under and secured by the Indenture, as supplemented and amended as
above set forth, are to be issued, authenticated and delivered, and all said
premises, property, franchises and rights hereby and by the Indenture and
indentures supplemental thereto conveyed, assigned, pledged or mortgaged, or
intended so to be, are to be dealt with and disposed of under, upon and subject
to the terms, conditions, stipulations, covenants, agreements, trusts, uses and
purposes expressed in the Indenture, as supplemented and amended as above set
forth, and the parties hereto mutually agree as follows:

SECTION 1. There is hereby created one series of bonds (the “2015 Bonds”)
designated as hereinabove provided, which shall also bear the descriptive title
“First Mortgage Bond”, and the form thereof shall be substantially as
hereinbefore set forth. The 2015 Bonds shall be issued in the aggregate
principal amount of $50,000,000, shall mature on October 15, 2015 and shall be
issued only as registered bonds without coupons in denominations of $100,000 and
any multiple thereof. The serial numbers of the 2015 Bonds shall be such as may
be approved by any officer of the Company, the execution thereof by any such
officer either manually or by facsimile signature to be conclusive evidence of
such approval. The 2015 Bonds shall bear interest at the rate per annum, until
the principal thereof shall have become due and payable, specified in the title
thereto, payable semi-annually on April 15 and October 15 in each year. The
principal of and the premium, if any, and the interest on said bonds shall be
payable in any coin or currency of the United States of America which at the
time of payment is legal tender for public and private debts, at the office or
agency of the Company in the City of New York, designated for that purpose. The
2015 Bonds shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

SECTION 2. There is hereby created one series of bonds (the “2017 Bonds”)
designated as hereinabove provided, which shall also bear the descriptive title
“First Mortgage Bond”, and the form thereof shall be substantially as
hereinbefore set forth. The 2017 Bonds shall be issued in the aggregate
principal amount of $100,000,000, shall mature on October 15, 2017 and shall be
issued only as registered bonds without coupons in denominations of $100,000 and
any multiple thereof. The serial numbers of the 2017 Bonds shall be such as may
be approved by any officer of the Company, the execution thereof by any such
officer either manually or by facsimile signature to be conclusive evidence of
such approval. The 2017 Bonds shall bear interest at the rate per annum, until
the principal thereof shall have become due and payable, specified in the title
thereto, payable semi-annually on April 15 and October 15 in each year. The
principal of and the premium, if any, and the interest on said bonds shall be
payable in any coin or currency of the United States of America which at the
time of payment is legal tender for public and private debts, at the office or
agency of the Company in the City of New York, designated for that purpose. The
2017 Bonds shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

SECTION 3. There is hereby created one series of bonds (the “2020 Bonds”)
designated as hereinabove provided, which shall also bear the descriptive title
“First Mortgage Bond”, and the form thereof shall be substantially as
hereinbefore set forth. The 2020 Bonds shall be issued in the aggregate
principal amount of $100,000,000, shall mature on October 15, 2020 and shall be
issued only as registered bonds without coupons in denominations of $100,000 and
any multiple thereof. The serial numbers of the 2020 Bonds shall be such as may
be approved by any officer of the Company, the execution thereof by any such
officer either manually or by facsimile signature to be conclusive evidence of
such approval. The 2020 Bonds shall bear interest at the rate per annum, until
the principal thereof shall have become due and payable, specified in the title
thereto, payable semi-annually on April 15 and October 15 in each year. The
principal of and the premium, if any, and the interest on said bonds shall be
payable in any coin or currency of the United States of America which at the
time of payment is legal tender for public and private debts, at the office or
agency of the Company in the City of New York, designated for that purpose. The
2020 Bonds shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

SECTION 4. There is hereby created one series of bonds (the “2040 Bonds”)
designated as hereinabove provided, which shall also bear the descriptive title
“First Mortgage Bond”, and the form thereof shall be substantially as
hereinbefore set forth. The 2040 Bonds shall be issued in the aggregate
principal amount of $50,000,000, shall mature on October 15, 2040 and shall be
issued only as registered bonds without coupons in denominations of $100,000 and
any multiple thereof. The serial numbers of the 2040 Bonds shall be such as may
be approved by any officer of the Company, the execution thereof by any such
officer either manually or by facsimile signature to be conclusive evidence of
such approval. The 2040 Bonds shall bear interest at the rate per annum, until
the principal thereof shall have become due and payable, specified in the title
thereto, payable semi-annually on April 15 and October 15 in each year. The
principal of and the premium, if any, and the interest on said bonds shall be
payable in any coin or currency of the United States of America which at the
time of payment is legal tender for public and private debts, at the office or
agency of the Company in the City of New York, designated for that purpose. The
2040 Bonds shall be exchangeable for other registered bonds of the same series,
in the manner and upon the conditions prescribed in the Indenture, upon the
surrender of such bonds at the office or agency of the Company in the Borough of
Manhattan, The City of New York. However, notwithstanding the provisions of
Section 2.05 of the Indenture, no charge shall be made upon any registration of
transfer or exchange of bonds of said series other than for any tax or taxes or
other governmental charge required to be paid by the Company.

SECTION 5. Any or all of the 2015 Bonds, the 2017 Bonds, the 2020 Bonds and the
2040 Bonds may be redeemed by the Company at any time and from time to time
prior to maturity, at a redemption price equal to 100% of the principal amount
of such Bonds being redeemed plus the Applicable Premium (as defined below), if
any, thereon at the time of redemption, together with accrued interest, if any,
thereon to the redemption date. In no event will the redemption price be less
than 100% of the principal amount of the Bonds plus accrued interest, if any,
thereon to the redemption date.

“Applicable Premium” means, with respect to a Bond (or portion thereof) being
redeemed at any time, the excess of (A) the present value at such time of the
principal amount of such Bond (or portion thereof) being redeemed plus all
scheduled interest payments on such Bond (or portion thereof excluding interest
accrued to the redemption date) after the redemption date, which present value
shall be computed using a discount rate equal to the Treasury Rate (as defined
below) plus 50 basis points, over (b) the principal amount of such Bond (or
portion thereof) being redeemed at such time. For purposes of this definition,
the present values of interest and principal payments will be determined in
accordance with generally accepted principles of financial analysis.

“Treasury Rate” means the yield to maturity at the time of computation of
on-the-run United States Treasury securities adjusted to constant maturity under
the caption “Treasury constant maturities, Nominal” (as compiled and published
in the most recent Federal Reserve Statistical Release H.15(519) (the
“Statistical Release”)) which has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data) most
nearly equal to the then remaining average life to stated maturity of the Bonds;
provided, however, that if the average life (rounded to the first decimal point)
to stated maturity of the Bonds is not equal to the constant maturity of an
on-the-run United States Treasury security for which a weekly average yield (in
the Statistical Release columns labeled “Week Ending”) is given, the Treasury
Rate shall be obtained by linear interpolation (calculated to the nearest
one-twelfth of a year) from the weekly average yields of on-the-run United
States Treasury securities for which such yields are given.

The Treasury Rate will be calculated on the third Business Day preceding the
date fixed for redemption.

If the original redemption date is on or after a record date and on or before
the relevant interest payment date, the accrued and unpaid interest, if any,
will be paid to the person or entity in whose name the Bond is registered at the
close of business on the record date, and no additional interest will be payable
to the holders whose 2015 Bonds, 2017 Bonds, 2020 Bonds or 2040 Bonds, as the
case may be, shall be subject to redemption.

If less than all of the 2015 Bonds, 2017 Bonds, 2020 Bonds and 2040 Bonds, as
the case may be, are to be redeemed, the Trustee shall select, in such manner as
it shall deem appropriate and fair, the particular 2015 Bonds, 2017 Bonds, 2020
Bonds and 2040 Bonds or portions thereof to be redeemed, as the case may be.
Notice of redemption shall be given by mail not less than 30 nor more than
60 days prior to the date fixed for redemption to the holders of the Bonds to be
redeemed; provided, however, that the failure to duly give such notice by mail,
or any defect therein, shall not affect the validity of any proceedings for the
redemption of the Bonds as to which there shall have been no such failure or
defect. On and after the date fixed for redemption (unless the Company shall
default in the payment of the Bonds or portions thereof to be redeemed at the
applicable redemption price, together with accrued interest, if any, thereon to
such date), interest on the 2015 Bonds, 2017 Bonds, 2020 Bonds and 2040 Bonds or
the portions thereof, as the case may be, so called for redemption shall cease
to accrue.

SECTION 6. The Bonds are not redeemable by the operation of the maintenance and
replacement provisions of this Indenture or with the proceeds of released
property or in any other manner except as set forth in Section 5 hereof.

SECTION 7. The Company reserves the right, without any consent, vote or other
action by the holders of the 2015 Bonds, 2017 Bonds, 2020 Bonds and 2040 Bonds
or of any subsequent series of bonds issued under the Indenture, to make such
amendments to the Indenture, as supplemented, as shall be necessary in order to
amend Section 17.02 to read as follows:

SECTION 17.02. With the consent of the holders of not less than a majority in
principal amount of the bonds at the time outstanding or their attorneys-in-fact
duly authorized, or, if fewer than all series are affected, not less than a
majority in principal amount of the bonds at the time outstanding of each series
the rights of the holders of which are affected, voting together, the Company,
when authorized by a resolution, and the Trustee may from time to time and at
any time enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of any supplemental indenture or
modifying the rights and obligations of the Company and the rights of the
holders of any of the bonds and coupons; provided, however, that no such
supplemental indenture shall (1) extend the maturity of any of the bonds or
reduce the rate or extend the time of payment of interest thereon, or reduce the
amount of the principal thereof, or reduce any premium payable on the redemption
thereof, without the consent of the holder of each bond so affected, or
(2) permit the creation of any lien, not otherwise permitted, prior to or on a
parity with the lien of this Indenture, without the consent of the holders of
all the bonds then outstanding, or (3) reduce the aforesaid percentage of the
principal amount of bonds the holders of which are required to approve any such
supplemental indenture, without the consent of the holders of all the bonds then
outstanding. For the purposes of this Section, bonds shall be deemed to be
affected by a supplemental indenture if such supplemental indenture adversely
affects or diminishes the rights of holders thereof against the Company or
against its property. The Trustee may in its discretion determine whether or
not, in accordance with the foregoing, bonds of any particular series would be
affected by any supplemental indenture and any such determination shall be
conclusive upon the holders of bonds of such series and all other series.
Subject to the provisions of Sections 16.02 and 16.03 hereof, the Trustee shall
not be liable for any determination made in good faith in connection herewith.

Upon the written request of the Company, accompanied by a resolution authorizing
the execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of bondholders as aforesaid (the instrument
or instruments evidencing such consent to be dated within one year of such
request), the Trustee shall join with the Company in the execution of such
supplemental indenture unless such supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion but shall not be obligated to enter into
such supplemental indenture.

It shall not be necessary for the consent of the bondholders under this Section
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such consent shall approve the substance thereof.

The Company and the Trustee, if they so elect, and either before or after such
consent has been obtained, may require the holder of any bond consenting to the
execution of any such supplemental indenture to submit his bond to the Trustee
or to ask such bank, banker or trust company as may be designated by the Trustee
for the purpose, for the notation thereon of the fact that the holder of such
bond has consented to the execution of such supplemental indenture, and in such
case such notation, in form satisfactory to the Trustee, shall be made upon all
bonds so submitted, and such bonds bearing such notation shall forthwith be
returned to the persons entitled thereto.

Prior to the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Company shall publish
a notice, setting forth in general terms the substance of such supplemental
indenture, at least once in one daily newspaper of general circulation in each
city in which the principal of any of the bonds shall be payable, or, if all
bonds outstanding shall be registered bonds without coupons or coupon bonds
registered as to principal, such notice shall be sufficiently given if mailed,
first class, postage prepaid, and registered if the Company so elects, to each
registered holder of bonds at the last address of such holder appearing on the
registry books, such publication or mailing, as the case may be, to be made not
less than thirty days prior to such execution. Any failure of the Company to
give such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture.

SECTION 8. As supplemented and amended as above set forth, the Indenture is in
all respects ratified and confirmed, and the Indenture and all indentures
supplemental thereto shall be read, taken and construed as one and the same
instrument.

SECTION 9. The Trustee assumes no responsibility for or in respect of the
validity or sufficiency of this Supplemental Indenture or of the Indenture as
hereby supplemented or the due execution hereof by the Company or for or in
respect of the recitals and statements contained herein (other than those
contained in the tenth and eleventh recitals hereof), all of which recitals and
statements are made solely by the Company.

SECTION 10. This Supplemental Indenture may be simultaneously executed in
several counterparts and all such counterparts executed and delivered, each as
an original, shall constitute but one and the same instrument.

SECTION 11. In the event the date of any notice required or permitted hereunder
shall not be a Business Day, then (notwithstanding any other provision of the
Indenture or of any supplemental indenture thereto) such notice need not be made
on such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the date fixed for such notice. “Business Day”
means, with respect to this Section 11, any day, other than a Saturday or
Sunday, on which banks generally are open in New York, New York for the conduct
of substantially all of their commercial lending activities and on which
interbank wire transfers can be made on the Fedwire system.

SECTION 12. This Supplemental Indenture and the 2015 Bonds, 2017 Bonds, 2020
Bonds and 2040 Bonds shall be governed by and deemed to be a contract under, and
construed in accordance with, the laws of the State of Michigan, and for all
purposes shall be construed in accordance with the laws of such state, except as
may otherwise be required by mandatory provisions of law.

SECTION 13. Detailed Description of Property Mortgaged:

I.

ELECTRIC GENERATING PLANTS AND DAMS

All the electric generating plants and stations of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
including all powerhouses, buildings, reservoirs, dams, pipelines, flumes,
structures and works and the land on which the same are situated and all water
rights and all other lands and easements, rights of way, permits, privileges,
towers, poles, wires, machinery, equipment, appliances, appurtenances and
supplies and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with such plants and
stations or any of them, or adjacent thereto.

II.

ELECTRIC TRANSMISSION LINES

All the electric transmission lines of the Company, constructed or otherwise
acquired by it and not heretofore described in the Indenture or any supplement
thereto and not heretofore released from the lien of the Indenture, including
towers, poles, pole lines, wires, switches, switch racks, switchboards,
insulators and other appliances and equipment, and all other property, real or
personal, forming a part of or appertaining to or used, occupied or enjoyed in
connection with such transmission lines or any of them or adjacent thereto;
together with all real property, rights of way, easements, permits, privileges,
franchises and rights for or relating to the construction, maintenance or
operation thereof, through, over, under or upon any private property or any
public streets or highways, within as well as without the corporate limits of
any municipal corporation. Also all the real property, rights of way, easements,
permits, privileges and rights for or relating to the construction, maintenance
or operation of certain transmission lines, the land and rights for which are
owned by the Company, which are either not built or now being constructed.

III.

ELECTRIC DISTRIBUTION SYSTEMS

All the electric distribution systems of the Company, constructed or otherwise
acquired by it and not heretofore described in the Indenture or any supplement
thereto and not heretofore released from the lien of the Indenture, including
substations, transformers, switchboards, towers, poles, wires, insulators,
subways, trenches, conduits, manholes, cables, meters and other appliances and
equipment, and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with such
distribution systems or any of them or adjacent thereto; together with all real
property, rights of way, easements, permits, privileges, franchises, grants and
rights, for or relating to the construction, maintenance or operation thereof,
through, over, under or upon any private property or any public streets or
highways within as well as without the corporate limits of any municipal
corporation.

IV.

ELECTRIC SUBSTATIONS, SWITCHING STATIONS AND SITES

All the substations, switching stations and sites of the Company, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture,
for transforming, regulating, converting or distributing or otherwise
controlling electric current at any of its plants and elsewhere, together with
all buildings, transformers, wires, insulators and other appliances and
equipment, and all other property, real or personal, forming a part of or
appertaining to or used, occupied or enjoyed in connection with any of such
substations and switching stations, or adjacent thereto, with sites to be used
for such purposes.

V.

GAS COMPRESSOR STATIONS, GAS PROCESSING PLANTS,
DESULPHURIZATION STATIONS, METERING STATIONS,
ODORIZING STATIONS, REGULATORS AND SITES

All the compressor stations, processing plants, desulphurization stations,
metering stations, odorizing stations, regulators and sites of the Company,
constructed or otherwise acquired by it and not heretofore described in the
Indenture or any supplement thereto and not heretofore released from the lien of
the Indenture, for compressing, processing, desulphurizing, metering, odorizing
and regulating manufactured or natural gas at any of its plants and elsewhere,
together with all buildings, meters and other appliances and equipment, and all
other property, real or personal, forming a part of or appertaining to or used,
occupied or enjoyed in connection with any of such purposes, with sites to be
used for such purposes.

VI.

GAS STORAGE FIELDS

The natural gas rights and interests of the Company, including wells and well
lines (but not including natural gas, oil and minerals), the gas gathering
system, the underground gas storage rights, the underground gas storage wells
and injection and withdrawal system used in connection therewith, constructed or
otherwise acquired by it and not heretofore described in the Indenture or any
supplement thereto and not heretofore released from the lien of the Indenture:
In the Overisel Gas Storage Field, located in the Township of Overisel, Allegan
County, and in the Township of Zeeland, Ottawa County, Michigan; in the
Northville Gas Storage Field located in the Township of Salem, Washtenaw County,
Township of Lyon, Oakland County, and the Townships of Northville and Plymouth
and City of Plymouth, Wayne County, Michigan; in the Salem Gas Storage Field,
located in the Township of Salem, Allegan County, and in the Township of
Jamestown, Ottawa County, Michigan; in the Ray Gas Storage Field, located in the
Townships of Ray and Armada, Macomb County, Michigan; in the Lenox Gas Storage
Field, located in the Townships of Lenox and Chesterfield, Macomb County,
Michigan; in the Ira Gas Storage Field, located in the Township of Ira, St.
Clair County, Michigan; in the Puttygut Gas Storage Field, located in the
Township of Casco, St. Clair County, Michigan; in the Four Corners Gas Storage
Field, located in the Townships of Casco, China, Cottrellville and Ira, St.
Clair County, Michigan; in the Swan Creek Gas Storage Field, located in the
Townships of Casco and Ira, St. Clair County, Michigan; and in the Hessen Gas
Storage Field, located in the Townships of Casco and Columbus, St. Clair County,
Michigan.

VII.

GAS TRANSMISSION LINES

All the gas transmission lines of the Company, constructed or otherwise acquired
by it and not heretofore described in the Indenture or any supplement thereto
and not heretofore released from the lien of the Indenture, including gas mains,
pipes, pipelines, gates, valves, meters and other appliances and equipment, and
all other property, real or personal, forming a part of or appertaining to or
used, occupied or enjoyed in connection with such transmission lines or any of
them or adjacent thereto; together with all real property, right of way,
easements, permits, privileges, franchises and rights for or relating to the
construction, maintenance or operation thereof, through, over, under or upon any
private property or any public streets or highways, within as well as without
the corporate limits of any municipal corporation.

VIII.

GAS DISTRIBUTION SYSTEMS

All the gas distribution systems of the Company, constructed or otherwise
acquired by it and not heretofore described in the Indenture or any supplement
thereto and not heretofore released from the lien of the Indenture, including
tunnels, conduits, gas mains and pipes, service pipes, fittings, gates, valves,
connections, meters and other appliances and equipment, and all other property,
real or personal, forming a part of or appertaining to or used, occupied or
enjoyed in connection with such distribution systems or any of them or adjacent
thereto; together with all real property, rights of way, easements, permits,
privileges, franchises, grants and rights, for or relating to the construction,
maintenance or operation thereof, through, over, under or upon any private
property or any public streets or highways within as well as without the
corporate limits of any municipal corporation.

IX.

OFFICE BUILDINGS, SERVICE BUILDINGS, GARAGES, ETC.

All office, garage, service and other buildings of the Company, wherever
located, in the State of Michigan, constructed or otherwise acquired by it and
not heretofore described in the Indenture or any supplement thereto and not
heretofore released from the lien of the Indenture, together with the land on
which the same are situated and all easements, rights of way and appurtenances
to said lands, together with all furniture and fixtures located in said
buildings.

X.

TELEPHONE PROPERTIES AND RADIO COMMUNICATION EQUIPMENT

All telephone lines, switchboards, systems and equipment of the Company,
constructed or otherwise acquired by it and not heretofore described in the
Indenture or any supplement thereto and not heretofore released from the lien of
the Indenture, used or available for use in the operation of its properties, and
all other property, real or personal, forming a part of or appertaining to or
used, occupied or enjoyed in connection with such telephone properties or any of
them or adjacent thereto; together with all real estate, rights of way,
easements, permits, privileges, franchises, property, devices or rights related
to the dispatch, transmission, reception or reproduction of messages,
communications, intelligence, signals, light, vision or sound by electricity,
wire or otherwise, including all telephone equipment installed in buildings used
as general and regional offices, substations and generating stations and all
telephone lines erected on towers and poles; and all radio communication
equipment of the Company, together with all property, real or personal (except
any in the Indenture expressly excepted), fixed stations, towers, auxiliary
radio buildings and equipment, and all appurtenances used in connection
therewith, wherever located, in the State of Michigan.

XI.

OTHER REAL PROPERTY

All other real property of the Company and all interests therein, of every
nature and description (except any in the Indenture expressly excepted) wherever
located, in the State of Michigan, acquired by it and not heretofore described
in the Indenture or any supplement thereto and not heretofore released from the
lien of the Indenture. Such real property includes but is not limited to the
following described property, such property is subject to any interests that
were excepted or reserved in the conveyance to the Company:

ALCONA COUNTY

Certain land in Caledonia Township, Alcona County, Michigan described as:

The East 330 feet of the South 660 feet of the SW 1/4 of the SW 1/4 of Section
8, T28N, R8E, except the West 264 feet of the South 330 feet thereof; said land
being more particularly described as follows: To find the place of beginning of
this description, commence at the Southwest corner of said section, run thence
East along the South line of said section 1243 feet to the place of beginning of
this description, thence continuing East along said South line of said section
66 feet to the West 1/8 line of said section, thence N 02 degrees 09’ 30” E
along the said West 1/8 line of said section 660 feet, thence West 330 feet,
thence S 02 degrees 09’ 30” W, 330 feet, thence East 264 feet, thence S 02
degrees 09’ 30” W, 330 feet to the place of beginning.

ALLEGAN COUNTY

Certain land in Lee Township, Allegan County, Michigan described as:

The NE 1/4 of the NW 1/4 of Section 16, T1N, R15W.

ALPENA COUNTY

Certain land in Wilson and Green Townships, Alpena County, Michigan described
as:

All that part of the S’ly 1/2 of the former Boyne City-Gaylord and Alpena
Railroad right of way, being the Southerly 50 feet of a 100 foot strip of land
formerly occupied by said Railroad, running from the East line of Section 31,
T31N, R7E, Southwesterly across said Section 31 and Sections 5 and 6 of T30N,
R7E and Sections 10, 11 and the E 1/2 of Section 9, except the West 1646 feet
thereof, all in T30N, R6E.

ANTRIM COUNTY

Certain land in Mancelona Township, Antrim County, Michigan described as:

The S 1/2 of the NE 1/4 of Section 33, T29N, R6W, excepting therefrom all
mineral, coal, oil and gas and such other rights as were reserved unto the State
of Michigan in that certain deed running from the State of Michigan to August W.
Schack and Emma H. Schack, his wife, dated April 15, 1946 and recorded May 20,
1946 in Liber 97 of Deeds on page 682 of Antrim County Records.

ARENAC COUNTY

Certain land in Standish Township, Arenac County, Michigan described as:

A parcel of land in the SW 1/4 of the NW 1/4 of Section 12, T18N, R4E, described
as follows: To find the place of beginning of said parcel of land, commence at
the Northwest corner of Section 12, T18N, R4E; run thence South along the West
line of said section, said West line of said section being also the center line
of East City Limits Road 2642.15 feet to the W 1/4 post of said section and the
place of beginning of said parcel of land; running thence N 88 degrees 26’ 00” E
along the East and West 1/4 line of said section, 660.0 feet; thence North
parallel with the West line of said section, 310.0 feet; thence S 88 degrees 26’
00” W, 330.0 feet; thence South parallel with the West line of said section,
260.0 feet; thence S 88 degrees 26’ 00” W, 330.0 feet to the West line of said
section and the center line of East City Limits Road; thence South along the
said West line of said section, 50.0 feet to the place of beginning.

BARRY COUNTY

Certain land in Johnstown Township, Barry County, Michigan described as:

A strip of land 311 feet in width across the SW 1/4 of the NE 1/4 of Section 31,
T1N, R8W, described as follows: To find the place of beginning of this
description, commence at the E 1/4 post of said section; run thence N 00 degrees
55’ 00” E along the East line of said section, 555.84 feet; thence N 59 degrees
36’ 20” W, 1375.64 feet; thence N 88 degrees 30’ 00” W, 130 feet to a point on
the East 1/8 line of said section and the place of beginning of this
description; thence continuing N 88 degrees 30’ 00” W, 1327.46 feet to the North
and South 1/4 line of said section; thence S 00 degrees 39’35” W along said
North and South 1/4 line of said section, 311.03 feet to a point, which said
point is 952.72 feet distant N’ly from the East and West 1/4 line of said
section as measured along said North and South 1/4 line of said section; thence
S 88 degrees 30’ 00” E, 1326.76 feet to the East 1/8 line of said section;
thence N 00 degrees 47’ 20” E along said East 1/8 line of said section, 311.02
feet to the place of beginning.

BAY COUNTY

Certain land in Frankenlust Township, Bay County, Michigan described as:

The South 250 feet of the N 1/2 of the W 1/2 of the W 1/2 of the SE 1/4 of
Section 9, T13N, R4E.

BENZIE COUNTY

Certain land in Benzonia Township, Benzie County, Michigan described as:

A parcel of land in the Northeast 1/4 of Section 7, Township 26 North, Range 14
West, described as beginning at a point on the East line of said Section 7, said
point being 320 feet North measured along the East line of said section from the
East 1/4 post; running thence West 165 feet; thence North parallel with the East
line of said section 165 feet; thence East 165 feet to the East line of said
section; thence South 165 feet to the place of beginning.

BRANCH COUNTY

Certain land in Girard Township, Branch County, Michigan described as:

A parcel of land in the NE 1/4 of Section 23 T5S, R6W, described as beginning at
a point on the North and South quarter line of said section at a point 1278.27
feet distant South of the North quarter post of said section, said distance
being measured along the North and South quarter line of said section, running
thence S89 degrees21’E 250 feet, thence North along a line parallel with the
said North and South quarter line of said section 200 feet, thence N89 degrees
21’W 250 feet to the North and South quarter line of said section, thence South
along said North and South quarter line of said section 200 feet to the place of
beginning.

CALHOUN COUNTY

Certain land in Convis Township, Calhoun County, Michigan described as:

A parcel of land in the SE 1/4 of the SE 1/4 of Section 32, T1S, R6W, described
as follows: To find the place of beginning of this description, commence at the
Southeast corner of said section; run thence North along the East line of said
section 1034.32 feet to the place of beginning of this description; running
thence N 89 degrees 39’ 52” W, 333.0 feet; thence North 290.0 feet to the South
1/8 line of said section; thence S 89 degrees 39’ 52” E along said South 1/8
line of said section 333.0 feet to the East line of said section; thence South
along said East line of said section 290.0 feet to the place of beginning.
(Bearings are based on the East line of Section 32, T1S, R6W, from the Southeast
corner of said section to the Northeast corner of said section assumed as
North.)

CASS COUNTY

Certain easement rights located across land in Marcellus Township, Cass County,
Michigan described as:

The East 6 rods of the SW 1/4 of the SE 1/4 of Section 4, T5S, R13W.

CHARLEVOIX COUNTY

Certain land in South Arm Township, Charlevoix County, Michigan described as:

A parcel of land in the SW 1/4 of Section 29, T32N, R7W, described as follows:
Beginning at the Southwest corner of said section and running thence North along
the West line of said section 788.25 feet to a point which is 528 feet distant
South of the South 1/8 line of said section as measured along the said West line
of said section; thence N 89 degrees 30’ 19” E, parallel with said South 1/8
line of said section 442.1 feet; thence South 788.15 feet to the South line of
said section; thence S 89 degrees 29’ 30” W, along said South line of said
section 442.1 feet to the place of beginning.

CHEBOYGAN COUNTY

Certain land in Inverness Township, Cheboygan County, Michigan described as:

A parcel of land in the SW frl 1/4 of Section 31, T37N, R2W, described as
beginning at the Northwest corner of the SW frl 1/4, running thence East on the
East and West quarter line of said Section, 40 rods, thence South parallel to
the West line of said Section 40 rods, thence West 40 rods to the West line of
said Section, thence North 40 rods to the place of beginning.

CLARE COUNTY

Certain land in Frost Township, Clare County, Michigan described as:

The East 150 feet of the North 225 feet of the NW 1/4 of the NW 1/4 of Section
15, T20N, R4W.

CLINTON COUNTY

Certain land in Watertown Township, Clinton County, Michigan described as:

The NE 1/4 of the NE 1/4 of the SE 1/4 of Section 22, and the North 165 feet of
the NW 1/4 of the NE 1/4 of the SE 1/4 of Section 22, T5N, R3W.

CRAWFORD COUNTY

Certain land in Lovells Township, Crawford County, Michigan described as:

A parcel of land in Section 1, T28N, R1W, described as: Commencing at NW corner
said section; thence South 89 degrees53’30” East along North section line 105.78
feet to point of beginning; thence South 89 degrees53’30” East along North
section line 649.64 feet; thence South 55 degrees 42’30” East 340.24 feet;
thence South 55 degrees 44’ 37”“ East 5,061.81 feet to the East section line;
thence South 00 degrees 00’ 08”“ West along East section line 441.59 feet;
thence North 55 degrees 44’ 37” West 5,310.48 feet; thence North 55 degrees
42’30” West 877.76 feet to point of beginning.

EATON COUNTY

Certain land in Eaton Township, Eaton County, Michigan described as:

A parcel of land in the SW 1/4 of Section 6, T2N, R4W, described as follows: To
find the place of beginning of this description commence at the Southwest corner
of said section; run thence N 89 degrees 51’ 30” E along the South line of said
section 400 feet to the place of beginning of this description; thence
continuing N 89 degrees 51’ 30” E, 500 feet; thence N 00 degrees 50’ 00” W, 600
feet; thence S 89 degrees 51’ 30” W parallel with the South line of said section
500 feet; thence S 00 degrees 50’ 00” E, 600 feet to the place of beginning.

EMMET COUNTY

Certain land in Wawatam Township, Emmet County, Michigan described as:

The West 1/2 of the Northeast 1/4 of the Northeast 1/4 of Section 23, T39N, R4W.

GENESEE COUNTY

Certain land in Argentine Township, Genesee County, Michigan described as:

A parcel of land of part of the SW 1/4 of Section 8, T5N, R5E, being more
particularly described as follows:

Beginning at a point of the West line of Duffield Road, 100 feet wide, (as now
established) distant 829.46 feet measured N01 degrees42’56”W and 50 feet
measured S88 degrees14’04”W` from the South quarter corner, Section 8, T5N, R5E;
thence S88 degrees14’04”W a distance of 550 feet; thence N01 degrees42’56”W a
distance of 500 feet to a point on the North line of the South half of the
Southwest quarter of said Section 8; thence N88 degrees14’04”E along the North
line of South half of the Southwest quarter of said Section 8 a distance 550
feet to a point on the West line of Duffield Road, 100 feet wide (as now
established); thence S 01 degrees 42’56”E along the West line of said Duffield
Road a distance of 500 feet to the point of beginning.

GLADWIN COUNTY

Certain land in Secord Township, Gladwin County, Michigan described as:

The East 400 feet of the South 450 feet of Section 2, T19N, R1E.

GRAND TRAVERSE COUNTY

Certain land in Mayfield Township, Grand Traverse County, Michigan described as:

A parcel of land in the Northwest 1/4 of Section 3, T25N, R11W, described as
follows: Commencing at the Northwest corner of said section, running thence S 89
degrees19’15” E along the North line of said section and the center line of
Clouss Road 225 feet, thence South 400 feet, thence N 89 degrees19’15” W 225
feet to the West line of said section and the center line of Hannah Road, thence
North along the West line of said section and the center line of Hannah Road 400
feet to the place of beginning for this description.

GRATIOT COUNTY

Certain land in Fulton Township, Gratiot County, Michigan described as:

A parcel of land in the NE 1/4 of Section 7, Township 9 North, Range 3 West,
described as beginning at a point on the North line of George Street in the
Village of Middleton, which is 542 feet East of the North and South one-quarter
(1/4) line of said Section 7; thence North 100 feet; thence East 100 feet;
thence South 100 feet to the North line of George Street; thence West along the
North line of George Street 100 feet to place of beginning.

HILLSDALE COUNTY

Certain land in Litchfield Village, Hillsdale County, Michigan described as:

Lot 238 of Assessors Plat of the Village of Litchfield.

HURON COUNTY

Certain easement rights located across land in Sebewaing Township, Huron County,
Michigan described as:

The North 1/2 of the Northwest 1/4 of Section 15, T15N, R9E.

INGHAM COUNTY

Certain land in Vevay Township, Ingham County, Michigan described as:

A parcel of land 660 feet wide in the Southwest 1/4 of Section 7 lying South of
the centerline of Sitts Road as extended to the North-South 1/4 line of said
Section 7, T2N, R1W, more particularly described as follows: Commence at the
Southwest corner of said Section 7, thence North along the West line of said
Section 2502.71 feet to the centerline of Sitts Road; thence South 89
degrees54’45” East along said centerline 2282.38 feet to the place of beginning
of this description; thence continuing South 89 degrees54’45” East along said
centerline and said centerline extended 660.00 feet to the North-South 1/4 line
of said section; thence South 00 degrees07’20” West 1461.71 feet; thence North
89 degrees34’58” West 660.00 feet; thence North 00 degrees07’20” East 1457.91
feet to the centerline of Sitts Road and the place of beginning.

IONIA COUNTY

Certain land in Sebewa Township, Ionia County, Michigan described as:

A strip of land 280 feet wide across that part of the SW 1/4 of the NE 1/4 of
Section 15, T5N, R6W, described as follows:

To find the place of beginning of this description commence at the E 1/4 corner
of said section; run thence N 00 degrees 05’ 38” W along the East line of said
section, 1218.43 feet; thence S 67 degrees 18’ 24” W, 1424.45 feet to the East
1/8 line of said section and the place of beginning of this description; thence
continuing S 67 degrees 18’ 24” W, 1426.28 feet to the North and South 1/4 line
of said section at a point which said point is 105.82 feet distant N’ly of the
center of said section as measured along said North and South 1/4 line of said
section; thence N 00 degrees 04’ 47” E along said North and South 1/4 line of
said section, 303.67 feet; thence N 67 degrees 18’ 24” E, 1425.78 feet to the
East 1/8 line of said section; thence S 00 degrees 00’ 26” E along said East 1/8
line of said section, 303.48 feet to the place of beginning. (Bearings are based
on the East line of Section 15, T5N, R6W, from the E 1/4 corner of said section
to the Northeast corner of said section assumed as N 00 degrees 05’ 38” W.)

IOSCO COUNTY

Certain land in Alabaster Township, Iosco County, Michigan described as:

A parcel of land in the NW 1/4 of Section 34, T21N, R7E, described as follows:
To find the place of beginning of this description commence at the N 1/4 post of
said section; run thence South along the North and South 1/4 line of said
section, 1354.40 feet to the place of beginning of this description; thence
continuing South along the said North and South 1/4 line of said section, 165.00
feet to a point on the said North and South 1/4 line of said section which said
point is 1089.00 feet distant North of the center of said section; thence West
440.00 feet; thence North 165.00 feet; thence East 440.00 feet to the said North
and South 1/4 line of said section and the place of beginning.

ISABELLA COUNTY

Certain land in Chippewa Township, Isabella County, Michigan described as:

The North 8 rods of the NE 1/4 of the SE 1/4 of Section 29, T14N, R3W.

JACKSON COUNTY

Certain land in Waterloo Township, Jackson County, Michigan described as:

A parcel of land in the North fractional part of the N fractional 1/2 of
Section 2, T1S, R2E, described as follows: To find the place of beginning of
this description commence at the E 1/4 post of said section; run thence N 01
degrees 03’ 40” E along the East line of said section 1335.45 feet to the North
1/8 line of said section and the place of beginning of this description; thence
N 89 degrees 32’ 00” W, 2677.7 feet to the North and South 1/4 line of said
section; thence S 00 degrees 59’ 25” W along the North and South 1/4 line of
said section 22.38 feet to the North 1/8 line of said section; thence S 89
degrees 59’ 10” W along the North 1/8 line of said section 2339.4 feet to the
center line of State Trunkline Highway M-52; thence N 53 degrees 46’ 00” W along
the center line of said State Trunkline Highway 414.22 feet to the West line of
said section; thence N 00 degrees 55’ 10” E along the West line of said section
74.35 feet; thence S 89 degrees 32’ 00” E, 5356.02 feet to the East line of said
section; thence S 01 degrees 03’ 40” W along the East line of said section 250
feet to the place of beginning.

KALAMAZOO COUNTY

Certain land in Alamo Township, Kalamazoo County, Michigan described as:

The South 350 feet of the NW 1/4 of the NW 1/4 of Section 16, T1S, R12W, being
more particularly described as follows: To find the place of beginning of this
description, commence at the Northwest corner of said section; run thence S 00
degrees 36’ 55” W along the West line of said section 971.02 feet to the place
of beginning of this description; thence continuing S 00 degrees 36’ 55” W along
said West line of said section 350.18 feet to the North 1/8 line of said
section; thence S 87 degrees 33’ 40” E along the said North 1/8 line of said
section 1325.1 feet to the West 1/8 line of said section; thence N 00 degrees
38’ 25” E along the said West 1/8 line of said section 350.17 feet; thence N 87
degrees 33’ 40” W, 1325.25 feet to the place of beginning.

KALKASKA COUNTY

Certain land in Kalkaska Township, Kalkaska County, Michigan described as:

The NW 1/4 of the SW 1/4 of Section 4, T27N, R7W, excepting therefrom all
mineral, coal, oil and gas and such other rights as were reserved unto the State
of Michigan in that certain deed running from the Department of Conservation for
the State of Michigan to George Welker and Mary Welker, his wife, dated
October 9, 1934 and recorded December 28, 1934 in Liber 39 on page 291 of
Kalkaska County Records, and subject to easement for pipeline purposes as
granted to Michigan Consolidated Gas Company by first party herein on April 4,
1963 and recorded June 21, 1963 in Liber 91 on page 631 of Kalkaska County
Records.

KENT COUNTY

Certain land in Caledonia Township, Kent County, Michigan described as:

A parcel of land in the Northwest fractional 1/4 of Section 15, T5N, R10W,
described as follows: To find the place of beginning of this description
commence at the North 1/4 corner of said section, run thence S 0 degrees 59’ 26”
E along the North and South 1/4 line of said section 2046.25 feet to the place
of beginning of this description, thence continuing S 0 degrees 59’ 26” E along
said North and South 1/4 line of said section 332.88 feet, thence S 88 degrees
58’ 30” W 2510.90 feet to a point herein designated “Point A” on the East bank
of the Thornapple River, thence continuing S 88 degrees 53’ 30” W to the center
thread of the Thornapple River, thence NW’ly along the center thread of said
Thornapple River to a point which said point is S 88 degrees 58’ 30” W of a
point on the East bank of the Thornapple River herein designated “Point B”, said
“Point B” being N 23 degrees 41’ 35” W 360.75 feet from said above-described
“Point A”, thence N 88 degrees 58’ 30” E to said “Point B”, thence continuing N
88 degrees 58’ 30” E 2650.13 feet to the place of beginning. (Bearings are based
on the East line of Section 15, T5N, R10W between the East 1/4 corner of said
section and the Northeast corner of said section assumed as N 0 degrees 59’ 55”
W.)

LAKE COUNTY

Certain land in Pinora and Cherry Valley Townships, Lake County, Michigan
described as:

A strip of land 50 feet wide East and West along and adjoining the West line of
highway on the East side of the North 1/2 of Section 13 T18N, R12W. Also a strip
of land 100 feet wide East and West along and adjoining the East line of the
highway on the West side of following described land: The South 1/2 of NW 1/4,
and the South 1/2 of the NW 1/4 of the SW 1/4, all in Section 6, T18N, R11W.

LAPEER COUNTY

Certain land in Hadley Township, Lapeer County, Michigan described as:

The South 825 feet of the W 1/2 of the SW 1/4 of Section 24, T6N, R9E, except
the West 1064 feet thereof.

LEELANAU COUNTY

Certain land in Cleveland Township, Leelanau County, Michigan described as:

The North 200 feet of the West 180 feet of the SW 1/4 of the SE 1/4 of Section
35, T29N, R13W.

LENAWEE COUNTY

Certain land in Madison Township, Lenawee County, Michigan described as:

A strip of land 165 feet wide off the West side of the following described
premises: The E 1/2 of the SE 1/4 of Section 12. The E 1/2 of the NE 1/4 and the
NE 1/4 of the SE 1/4 of Section 13, being all in T7S, R3E, excepting therefrom a
parcel of land in the E 1/2 of the SE 1/4 of Section 12, T7S, R3E, beginning at
the Northwest corner of said E 1/2 of the SE 1/4 of Section 12, running thence
East 4 rods, thence South 6 rods, thence West 4 rods, thence North 6 rods to the
place of beginning.

LIVINGSTON COUNTY

Certain land in Cohoctah Township, Livingston County, Michigan described as:

Parcel 1

The East 390 feet of the East 50 rods of the SW 1/4 of Section 30, T4N, R4E.

Parcel 2

A parcel of land in the NW 1/4 of Section 31, T4N, R4E, described as follows: To
find the place of beginning of this description commence at the N 1/4 post of
said section; run thence N 89 degrees 13’ 06” W along the North line of said
section, 330 feet to the place of beginning of this description; running thence
S 00 degrees 52’ 49” W, 2167.87 feet; thence N 88 degrees 59’ 49” W, 60 feet;
thence N 00 degrees 52’ 49” E, 2167.66 feet to the North line of said section;
thence S 89 degrees 13’ 06” E along said North line of said section, 60 feet to
the place of beginning.

MACOMB COUNTY

Certain land in Macomb Township, Macomb County, Michigan described as:

A parcel of land commencing on the West line of the E 1/2 of the NW 1/4 of
fractional Section 6, 20 chains South of the NW corner of said E 1/2 of the NW
1/4 of Section 6; thence South on said West line and the East line of A. Henry
Kotner’s Hayes Road Subdivision #15, according to the recorded plat thereof, as
recorded in Liber 24 of Plats, on page 7, 24.36 chains to the East and West 1/4
line of said Section 6; thence East on said East and West 1/4 line 8.93 chains;
thence North parallel with the said West line of the E 1/2 of the NW 1/4 of
Section 6, 24.36 chains; thence West 8.93 chains to the place of beginning, all
in T3N, R13E.

MANISTEE COUNTY

Certain land in Manistee Township, Manistee County, Michigan described as:

A parcel of land in the SW 1/4 of Section 20, T22N, R16W, described as follows:
To find the place of beginning of this description, commence at the Southwest
corner of said section; run thence East along the South line of said section
832.2 feet to the place of beginning of this description; thence continuing East
along said South line of said section 132 feet; thence North 198 feet; thence
West 132 feet; thence South 198 feet to the place of beginning, excepting
therefrom the South 2 rods thereof which was conveyed to Manistee Township for
highway purposes by a Quitclaim Deed dated June 13, 1919 and recorded July 11,
1919 in Liber 88 of Deeds on page 638 of Manistee County Records.

MASON COUNTY

Certain land in Riverton Township, Mason County, Michigan described as:

Parcel 1

The South 10 acres of the West 20 acres of the S 1/2 of the NE 1/4 of Section
22, T17N, R17W.

Parcel 2

A parcel of land containing 4 acres of the West side of highway, said parcel of
land being described as commencing 16 rods South of the Northwest corner of the
NW 1/4 of the SW 1/4 of Section 22, T17N, R17W, running thence South 64 rods,
thence NE’ly and N’ly and NW’ly along the W’ly line of said highway to the place
of beginning, together with any and all right, title, and interest of Howard C.
Wicklund and Katherine E. Wicklund in and to that portion of the hereinbefore
mentioned highway lying adjacent to the E’ly line of said above described land.

MECOSTA COUNTY

Certain land in Wheatland Township, Mecosta County, Michigan described as:

A parcel of land in the SW 1/4 of the SW 1/4 of Section 16, T14N, R7W, described
as beginning at the Southwest corner of said section; thence East along the
South line of Section 133 feet; thence North parallel to the West section line
133 feet; thence West 133 feet to the West line of said Section; thence South
133 feet to the place of beginning.

MIDLAND COUNTY

Certain land in Ingersoll Township, Midland County, Michigan described as:

The West 200 feet of the W 1/2 of the NE 1/4 of Section 4, T13N, R2E.

MISSAUKEE COUNTY

Certain land in Norwich Township, Missaukee County, Michigan described as:

A parcel of land in the NW 1/4 of the NW 1/4 of Section 16, T24N, R6W, described
as follows: Commencing at the Northwest corner of said section, running thence N
89 degrees 01’ 45” E along the North line of said section 233.00 feet; thence
South 233.00 feet; thence S 89 degrees 01’ 45” W, 233.00 feet to the West line
of said section; thence North along said West line of said section 233.00 feet
to the place of beginning. (Bearings are based on the West line of Section 16,
T24N, R6W, between the Southwest and Northwest corners of said section assumed
as North.)

MONROE COUNTY

Certain land in Whiteford Township, Monroe County, Michigan described as:

A parcel of land in the SW1/4 of Section 20, T8S, R6E, described as follows: To
find the place of beginning of this description commence at the S 1/4 post of
said section; run thence West along the South line of said section 1269.89 feet
to the place of beginning of this description; thence continuing West along said
South line of said section 100 feet; thence N 00 degrees 50’ 35” E, 250 feet;
thence East 100 feet; thence S 00 degrees 50’ 35” W parallel with and 16.5 feet
distant W’ly of as measured perpendicular to the West 1/8 line of said section,
as occupied, a distance of 250 feet to the place of beginning.

MONTCALM COUNTY

Certain land in Crystal Township, Montcalm County, Michigan described as:

The N 1/2 of the S 1/2 of the SE 1/4 of Section 35, T10N, R5W.

MONTMORENCY COUNTY

Certain land in the Village of Hillman, Montmorency County, Michigan described
as:

Lot 14 of Hillman Industrial Park, being a subdivision in the South 1/2 of the
Northwest 1/4 of Section 24, T31N, R4E, according to the plat thereof recorded
in Liber 4 of Plats on Pages 32-34, Montmorency County Records.

MUSKEGON COUNTY

Certain land in Casnovia Township, Muskegon County, Michigan described as:

The West 433 feet of the North 180 feet of the South 425 feet of the SW 1/4 of
Section 3, T10N, R13W.

NEWAYGO COUNTY

Certain land in Ashland Township, Newaygo County, Michigan described as:

The West 250 feet of the NE 1/4 of Section 23, T11N, R13W.

OAKLAND COUNTY

Certain land in Wixcom City, Oakland County, Michigan described as:

The E 75 feet of the N 160 feet of the N 330 feet of the W 526.84 feet of the NW
1/4 of the NW 1/4 of Section 8, T1N, R8E, more particularly described as
follows: Commence at the NW corner of said Section 8, thence N 87 degrees 14’
29” E along the North line of said Section 8 a distance of 451.84 feet to the
place of beginning for this description; thence continuing N 87 degrees 14’ 29”
E along said North section line a distance of 75.0 feet to the East line of the
West 526.84 feet of the NW 1/4 of the NW 1/4 of said Section 8; thence S 02
degrees 37’ 09” E along said East line a distance of 160.0 feet; thence S 87
degrees 14’ 29” W a distance of 75.0 feet; thence N 02 degrees 37’ 09” W a
distance of 160.0 feet to the place of beginning.

OCEANA COUNTY

Certain land in Crystal Township, Oceana County, Michigan described as:

The East 290 feet of the SE 1/4 of the NW 1/4 and the East 290 feet of the NE
1/4 of the SW 1/4, all in Section 20, T16N, R16W.

OGEMAW COUNTY

Certain land in West Branch Township, Ogemaw County, Michigan described as:

The South 660 feet of the East 660 feet of the NE 1/4 of the NE 1/4 of Section
33, T22N, R2E.

OSCEOLA COUNTY

Certain land in Hersey Township, Osceola County, Michigan described as:

A parcel of land in the North 1/2 of the Northeast 1/4 of Section 13, T17N, R9W,
described as commencing at the Northeast corner of said Section; thence West
along the North Section line 999 feet to the point of beginning of this
description; thence S 01 degrees 54’ 20” E 1327.12 feet to the North 1/8 line;
thence S 89 degrees 17’ 05” W along the North 1/8 line 330.89 feet; thence N 01
degrees 54’ 20” W 1331.26 feet to the North Section line; thence East along the
North Section line 331 feet to the point of beginning.

OSCODA COUNTY

Certain land in Comins Township, Oscoda County, Michigan described as:

The East 400 feet of the South 580 feet of the W 1/2 of the SW 1/4 of Section
15, T27N, R3E.

OTSEGO COUNTY

Certain land in Corwith Township, Otsego County, Michigan described as:

Part of the NW 1/4 of the NE 1/4 of Section 28, T32N, R3W, described as:
Beginning at the N 1/4 corner of said section; running thence S 89 degrees 04’
06” E along the North line of said section, 330.00 feet; thence S 00 degrees 28’
43” E, 400.00 feet; thence N 89 degrees 04’ 06” W, 330.00 feet to the North and
South 1/4 line of said section; thence N 00 degrees 28’ 43” W along the said
North and South 1/4 line of said section, 400.00 feet to the point of beginning;
subject to the use of the N’ly 33.00 feet thereof for highway purposes.

OTTAWA COUNTY

Certain land in Robinson Township, Ottawa County, Michigan described as:

The North 660 feet of the West 660 feet of the NE 1/4 of the NW 1/4 of Section
26, T7N, R15W.

PRESQUE ISLE COUNTY

Certain land in Belknap and Pulawski Townships, Presque Isle County, Michigan
described as:

Part of the South half of the Northeast quarter, Section 24, T34N, R5E, and part
of the Northwest quarter, Section 19, T34N, R6E, more fully described as:
Commencing at the East 1/4 corner of said Section 24; thence N 00 degrees15’47”
E, 507.42 feet, along the East line of said Section 24 to the point of
beginning; thence S 88 degrees15’36” W, 400.00 feet, parallel with the North 1/8
line of said Section 24; thence N 00 degrees15’47” E, 800.00 feet, parallel with
said East line of Section 24; thence N 88 degrees15’36”E, 800.00 feet, along
said North 1/8 line of Section 24 and said line extended; thence S 00
degrees15’47” W, 800.00 feet, parallel with said East line of Section 24; thence
S 88 degrees15’36” W, 400.00 feet, parallel with said North 1/8 line of
Section 24 to the point of beginning.

Together with a 33 foot easement along the West 33 feet of the Northwest quarter
lying North of the North 1/8 line of Section 24, Belknap Township, extended, in
Section 19, T34N, R6E.

ROSCOMMON COUNTY

Certain land in Gerrish Township, Roscommon County, Michigan described as:

A parcel of land in the NW 1/4 of Section 19, T24N, R3W, described as follows:
To find the place of beginning of this description commence at the Northwest
corner of said section, run thence East along the North line of said section
1,163.2 feet to the place of beginning of this description (said point also
being the place of intersection of the West 1/8 line of said section with the
North line of said section), thence S 01 degrees 01’ E along said West 1/8 line
132 feet, thence West parallel with the North line of said section 132 feet,
thence N 01 degrees 01’ W parallel with said West 1/8 line of said section 132
feet to the North line of said section, thence East along the North line of said
section 132 feet to the place of beginning.

SAGINAW COUNTY

Certain land in Chapin Township, Saginaw County, Michigan described as:

A parcel of land in the SW 1/4 of Section 13, T9N, R1E, described as follows: To
find the place of beginning of this description commence at the Southwest corner
of said section; run thence North along the West line of said section 1581.4
feet to the place of beginning of this description; thence continuing North
along said West line of said section 230 feet to the center line of a creek;
thence S 70 degrees 07’ 00” E along said center line of said creek 196.78 feet;
thence South 163.13 feet; thence West 185 feet to the West line of said section
and the place of beginning.

SANILAC COUNTY

Certain easement rights located across land in Minden Township, Sanilac County,
Michigan described as:

The Southeast 1/4 of the Southeast 1/4 of Section 1, T14N, R14E, excepting
therefrom the South 83 feet of the East 83 feet thereof.

SHIAWASSEE COUNTY

Certain land in Burns Township, Shiawassee County, Michigan described as:

The South 330 feet of the E 1/2 of the NE 1/4 of Section 36, T5N, R4E.

ST. CLAIR COUNTY

Certain land in Ira Township, St. Clair County, Michigan described as:

The N 1/2 of the NW 1/4 of the NE 1/4 of Section 6, T3N, R15E.

ST. JOSEPH COUNTY

Certain land in Mendon Township, St. Joseph County, Michigan described as:

The North 660 feet of the West 660 feet of the NW 1/4 of SW 1/4, Section 35,
T5S, R10W.

TUSCOLA COUNTY

Certain land in Millington Township, Tuscola County, Michigan described as:

A strip of land 280 feet wide across the East 96 rods of the South 20 rods of
the N 1/2 of the SE 1/4 of Section 34, T10N, R8E, more particularly described as
commencing at the Northeast corner of Section 3, T9N, R8E, thence S 89 degrees
55’ 35” W along the South line of said Section 34 a distance of 329.65 feet,
thence N 18 degrees 11’ 50” W a distance of 1398.67 feet to the South 1/8 line
of said Section 34 and the place of beginning for this description; thence
continuing N 18 degrees 11’ 50” W a distance of 349.91 feet; thence N 89 degrees
57’ 01” W a distance of 294.80 feet; thence S 18 degrees 11’ 50” E a distance of
350.04 feet to the South 1/8 line of said Section 34; thence S 89 degrees 58’
29” E along the South 1/8 line of said section a distance of 294.76 feet to the
place of beginning.

VAN BUREN COUNTY

Certain land in Covert Township, Van Buren County, Michigan described as:

All that part of the West 20 acres of the N 1/2 of the NE fractional 1/4 of
Section 1, T2S, R17W, except the West 17 rods of the North 80 rods, being more
particularly described as follows: To find the place of beginning of this
description commence at the N 1/4 post of said section; run thence N 89 degrees
29’ 20” E along the North line of said section 280.5 feet to the place of
beginning of this description; thence continuing N 89 degrees 29’ 20” E along
said North line of said section 288.29 feet; thence S 00 degrees 44’ 00” E,
1531.92 feet; thence S 89 degrees 33’ 30” W, 568.79 feet to the North and South
1/4 line of said section; thence N 00 degrees 44’ 00” W along said North and
South 1/4 line of said section 211.4 feet; thence N 89 degrees 29’ 20” E, 280.5
feet; thence N 00 degrees 44’ 00” W, 1320 feet to the North line of said section
and the place of beginning.

WASHTENAW COUNTY

Certain land in Manchester Township, Washtenaw County, Michigan described as:

A parcel of land in the NE 1/4 of the NW 1/4 of Section 1, T4S, R3E, described
as follows: To find the place of beginning of this description commence at the
Northwest corner of said section; run thence East along the North line of said
section 1355.07 feet to the West 1/8 line of said section; thence S 00 degrees
22’ 20” E along said West 1/8 line of said section 927.66 feet to the place of
beginning of this description; thence continuing S 00 degrees 22’ 20” E along
said West 1/8 line of said section 660 feet to the North 1/8 line of said
section; thence N 86 degrees 36’ 57” E along said North 1/8 line of said section
660.91 feet; thence N 00 degrees22’ 20” W, 660 feet; thence S 86 degrees 36’ 57”
W, 660.91 feet to the place of beginning.

WAYNE COUNTY

Certain land in Livonia City, Wayne County, Michigan described as:

Commencing at the Southeast corner of Section 6, T1S, R9E; thence North along
the East line of Section 6 a distance of 253 feet to the point of beginning;
thence continuing North along the East line of Section 6 a distance of 50 feet;
thence Westerly parallel to the South line of Section 6, a distance of 215 feet;
thence Southerly parallel to the East line of Section 6 a distance of 50 feet;
thence easterly parallel with the South line of Section 6 a distance of 215 feet
to the point of beginning.

WEXFORD COUNTY

Certain land in Selma Township, Wexford County, Michigan described as:

A parcel of land in the NW 1/4 of Section 7, T22N, R10W, described as beginning
on the North line of said section at a point 200 feet East of the West line of
said section, running thence East along said North section line 450 feet, thence
South parallel with said West section line 350 feet, thence West parallel with
said North section line 450 feet, thence North parallel with said West section
line 350 feet to the place of beginning.

SECTION 14. The Company is a transmitting utility under Section 9501(2) of the
Michigan Uniform Commercial Code (M.C.L. 440.9501(2)) as defined in M.C.L.
440.9102(1)(aaaa).

IN WITNESS WHEREOF, said Consumers Energy Company has caused this Supplemental
Indenture to be executed in its corporate name by its Chairman of the Board,
President, a Vice President or its Treasurer and its corporate seal to be
hereunto affixed and to be attested by its Secretary or an Assistant Secretary,
and said The Bank of New York Mellon, as Trustee as aforesaid, to evidence its
acceptance hereof, has caused this Supplemental Indenture to be executed in its
corporate name by a Vice President and its corporate seal to be hereunto affixed
and to be attested by an authorized signatory, in several counterparts, all as
of the day and year first above written.

              CONSUMERS ENERGY COMPANY
(SEAL)
  By:  

 
       
Laura L. Mountcastle
Attest:
 
 
Vice President and Treasurer

Joyce H. Norkey
Assistant Secretary

Signed, sealed and delivered
by CONSUMERS ENERGY COMPANY
in the presence of

Kimberly C. Wilson

     
Denise J. Lehrke
STATE OF MICHIGAN
COUNTY OF JACKSON
 
)
ss.
)

The foregoing instrument was acknowledged before me this        day of       
2010, by Laura L. Mountcastle, Vice President and Treasurer of CONSUMERS ENERGY
COMPANY, a Michigan corporation, on behalf of the corporation.

      [Seal]  
Margaret Hillman, Notary Public
State of Michigan, County of Jackson

My Commission Expires: 06/14/     
Acting in the County of Jackson

      (SEAL)  
THE BANK OF NEW YORK MELLON,
AS TRUSTEE
By:
   
 

L. O’Brien

Attest: Vice President

Signed, sealed and delivered
by THE BANK OF NEW YORK MELLON
in the presence of

     
STATE OF NEW YORK
COUNTY OF NEW YORK
  )
ss.
)

The foregoing instrument was acknowledged before me this        day of      ,
2010, by L. O’Brien, a Vice President of THE BANK OF NEW YORK MELLON, as
Trustee, a New York banking corporation, on behalf of the bank.

Notary Public, State of New York
No.
Qualified in
Certificate Filed in New York County
Commission Expires

      Prepared by:  
When recorded, return to:
Kimberly C. Wilson
One Energy Plaza, EP11-210
Jackson, MI 49201  
Consumers Energy Company
Business Services Real Estate Dept.
Attn: Carrie Main, EP7-437
One Energy Plaza
Jackson, MI 49201

60

Exhibit 4.4(a)

Form of Opinion of Counsel for the Company

1. The Company is a duly organized, validly existing corporation in good
standing under the laws of the State of Michigan.

2. All legally required corporate proceedings in connection with the
authorization, issuance and validity of the Bonds and the sale of the Bonds by
the Company in accordance with the Bond Purchase Agreement have been taken and
an appropriate order has been entered by the Federal Energy Regulatory
Commission under the Federal Power Act granting authority for the issuance and
sale of the Bonds and such order is in full force and effect; and no other
approval, authorization, consent or order of any governmental regulatory body is
required with respect to the issuance and sale of the Bonds except such as have
been obtained (other than in connection with or in compliance with the
provisions of the securities or blue sky laws of any state, as to which I
express no opinion).

3. The Bond Purchase Agreement has been duly authorized, executed and delivered
by the Company and will be a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity).

4. The Indenture has been duly authorized, executed and delivered by the Company
and, assuming due authorization, execution and delivery of the Indenture by the
Trustee, will be a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding at law or in equity).

5. The Bonds are in the form contemplated by the Indenture, have been duly
authorized, executed and delivered by the Company and, assuming the due
authentication thereof by the Trustee and upon payment and delivery in
accordance with the Bond Purchase Agreement, will constitute valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity); and the Bonds are entitled to the security
afforded by the Indenture equally and ratably with all Securities presently
outstanding thereunder, and no stamp taxes in respect of the original issue
thereof are payable.

6. The issuance and sale of the Bonds in accordance with the terms of the
Indenture and the Bond Purchase Agreement do not violate the provisions of the
Restated Articles of Incorporation or the Amended and Restated Bylaws of the
Company and will not result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other Material agreement or instrument to which the Company is a
party.

7. The Company is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

8. The Company has good and marketable title to all its important properties
described in the Memorandum and to substantially all other real estate and
property specifically described in the Indenture as subject to the Lien of the
Indenture except (a) that released or retired in accordance with the provisions
of the Indenture, (b) leased offices, garages and service buildings, (c) certain
electric substations and gas regulator stations and other facilities erected on
sites under leases, easements, permits or contractual arrangements, (d) certain
pollution control facilities, which are subject to security interests granted to
various municipalities and economic development corporations under installment
sales contracts, (e) as to electric and gas transmission and distribution lines,
many of such properties are constructed on rights-of-way by virtue of franchises
or pursuant to easements only, and (f) as to certain gas storage fields, the
Company’s interest in certain of the gas rights and rights of storage and other
rights incidental thereto are in the nature of an easement or leasehold interest
only; the Indenture constitutes, as security for the Bonds, a valid direct first
mortgage Lien on the real estate, property and franchises, subject only to
excepted encumbrances as defined in the Indenture and except as otherwise
expressly stated in the Indenture and subject to Michigan Compiled Laws
Annotated Section 324.20138, which provides under certain circumstances for the
creation of priority Liens on property of the Company in favor of the State of
Michigan covering reimbursement for any expense incurred in a response activity
under the Michigan Environmental Response Act; the Indenture is effective to
create the Lien intended to be created by the Indenture; and real estate,
property or franchises in the State of Michigan described in the Indenture,
hereafter acquired by the Company, will become subject to the Lien of the
Indenture, at the time of acquisition, subject to Liens existing thereon at the
time of acquisition, subject to excepted encumbrances, subject to any necessary
filing and recording before the intervention of any Lien not expressly excepted
thereby and subject to the qualification above with respect to the
enforceability of the Indenture.

9. All of the issued and outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable.

10. To my knowledge, there is no litigation pending or threatened that would
reasonably be expected to have a Material Adverse Effect (except as disclosed in
the Disclosure Documents), question the validity of the Bond Purchase Agreement,
the Indenture or the Bonds or impair the ability of the Company to issue and
deliver the Bonds or to comply with the provisions of the Bond Purchase
Agreement or the Indenture.

11. The issuance of the Bonds and the application of the proceeds thereof will
not result in a violation of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

12. Based upon the representations, warranties and agreements of the Purchasers
in Section 6 of the Bond Purchase Agreements, it is not necessary in connection
with the offer, sale and delivery of the Bonds to the Purchasers under the Bond
Purchase Agreements to register the offering and/or sale of the Bonds under the
Securities Act, or to qualify an indenture under the Trust Indenture Act, it
being understood that no opinion is expressed as to any subsequent resale of any
Bond.

61

Exhibit 4.4(b)
Form of Opinion of Special Counsel for the Purchasers

1. The Bond Purchase Agreement constitutes a valid and legally binding agreement
of the Company, enforceable against the Company in accordance with its terms.

2. It is not necessary in connection with the offer, sale and delivery of the
Bonds to the Purchasers under the Bond Purchase Agreements to register the
offering or sale of the Bonds under the Securities Act or to qualify an
indenture under the Trust Indenture Act.

62